               ca,;;taf~-                                                               CHECKING               I   SAVINGS             J   CDS         I   IRAS     J     LOANS
                                    7sank




       NINA FISCHMAN
                                                                                                                                   @            www.capi!aloaebank.c001

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                                                   ©            1-800-655-BANK (2265)



                                                                                                                                   ®            m.cap1ta1,nebank.tom


                                                                                                                                   @)           Vlsil your local branch




       • New address? Please contact customer service to update.


 IMPORTANT MESSAGES
 Here's achange: We're moving to quarterly statements if there's no activity on your account each month. IMlafs not changing: You can still see your
~~ccount info online 2417.



ACCOUNT SUMMARY                                     FOR PERIOD MARCH 12, 2015 - APRIL 10, 2015


VIP Interest Checking [Redacted]9079
Previous Balance 03/11 /15
                                                                 - - -S3.46
                                                                        ----- - - - - - - - - - - - - - - - -30-
                                                                            Number of Days in Cycle
 0 Deposits/Credits                                                          $0.00                     Minimum Balance This Cycle                                                   $0.00
 Interest Paid                                                               $0.00                     Average Collected Balance                                                    $1.18
 1 Checks/Debits                                                            -$3.46                     Interest Earned During this Cycle                                            $0.00
 Service Charges                                                             $0.00                     Interest Paid Year-To-Date                                                  $30.21
Ending Balance 04/10/15                                                      $0.00


ACCOUNT DETAIL                           FOR PERIOD MARCH 12, 2015                               - APRIL 10, 2015

VIP Interest Checki1!9_[Redacted]=-9=-:07:...:9:..___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount              Resulting Balance                    Transaction Type                     Description                                      Debit Card No.
03/23                            -$3.46                       $0.00                   Check                                Check 909209

Checks* designates gap in check sequence
Check No.            Date                       Amount             Check No.             Date                       Amount             Check No.             Date                  Amount
-909209
  -----   - - - - - -S3.46
        03/23
                     --




                                                                    Thank you for banking with us.                                                                            PAGE 1 OF2

Branch bank products and ser,iices offered by Ca~lal One, N.A.,
Capital One Bank is a trade name of Cepllal One, N.A.                                                                                                                     MEMBER   <=)
and does no! refer to a separalely Insured [ns!Hulion,
Membef FDIC,© 2015 Capllal One, All righls reserved.
                                                                                                                                                                          FDIC ,......
               Ca~-                                             CHECKING f SAVINGS f CDS f IRAS f LOANS
                                      Bank

 CHECK DETAIL                     FOR PERIOD MARCH 12, 2015 - APRIL 10, 2015

  VIP Interest Checking (Redacted]9079




                             #909209          03/23 $3.46




                                                                                                     PAGE 1 OF 2

Branch bank products and seivices offered by Capital One, NA,
Capital One Rank is a trade name of Capital One, N.A.
and does not refer to a separa1ely insured institution,
Member FDIC,© 2015 Capital One, AU rights reserved.
                                                                                                 MEMBER
                                                                                                 FDIC     ~
                                                                                                          LENOEA
                    Cap~-                                                     CHECKING        I   SAVINGS       I   CDS      I   IRAS        I     LOANS
                                          Banlc




             NINA FISCHMAN                                                                                   @          WWlt.(.J~IUlou~k.(Qfl

             703 CARLYLE ST
             WOODMERE NY 115982917                                                                           @          1·600-6-5~-IIAU (22&5)


                                                                                                             ©          fll.capblonll»,..COII


                                                                                                             @          VIU )'GIi tocfl bU1ntlll




            • ~cw nddrcss? Please contact customer scJ'\·icc to llpdatc.

       IMPORTANT :vlESSAGES


        ___________________________________________
      He,e's a <hange: We'1e moving to qu.artefly statements if there's no activity on your accoun\ each month. What'5 no\ changing: You can still see your
      ,
     ,account info online 24/7.                                                                                                                                      ,


      ACCOUNT SUMMARY                               FOR PERIOD FEBRUARY 12, 2015 • MARCH 11, 2015


     VIP Interest Checking [Redacted]9079
     Previous Balance 02/11/15                                  $129,814.01            Number of Days in Cycle                                                  28
     0 Deposits/Credits                                               $0.00            Minimum Balance This Cycle                                            $3.46
      Interest Paid                                                   $4.80            Average Collected Balance                                       $125,177.79
     4 Checks/Debits                                           ·$129,815.35            Interest Earned During this Cycle                                     54.80
     Service Charges                                                  $0.00            Interest Paid Year-To-Date                                           $30.21
     Ending Balance 03/11/15                                          S3.46            Annual Percentage Yield Earned                                       0.05%


     ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 12, 2015 • MARCH 11, 2015

     VIP Interest Checking [Redacted]~90"'7~9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Date                      Amount            Resulting_ Balance         Transaction Tr,e_e         Descrie_tion                                   Debit Card No.
     03/11                -$4,789.01                      $125,025.00       Debit                      Customer withdrawal
     03/11              -S125,000.00                           $25.00       Debit                      Wire transfer withdrawal LAW OFFICE
                                                                                                       Of LA WRE N(E KAT              Q[Redacledj

                                                                                                       [Redacted]      H700
     03/11                       -$25.00                            $0.00   Debit                      Wire transfer fee WIRE TRANSFER
                                                                                                       031115
     03/11                         $4.80                            $4.80   Credit                     Interest paid
     03/11                        -$1,34                            $3.46   Debit                      FED TAX WITHHELD




                                                                  1'ha11k you for ba11ki11g with us                                                    PAGE 1 OF 2
I-
     Sranch b.ink products and services offered by Ca pit.ii One, N.A.,
     CapiM1 OM f),1nk is a trade- name- of (.apital One, N,A.
     and doe~ not refer (o a separately imured institution,
                                                                                                                                                        (=)
                                                                                                                                                   MfM8ER

     Member FDIC, ~ 2015 capital One, All rights reserved.                                                                                         FDIC """'
                 ca,;ltal~-
                      7.
                                                                                         CHECKING               I   SAVINGS            I   CDS         I   IRAS     I     LOANS
                                          Sank




         NINA FISCHMAN                                                                                                             ®            www.capllaloaebank.r:un

         703 CARLYLE ST
         WOODMERE NY 115982917
                                                                                                                                   ©            1.eoo-GSS-BANK (2265)



                                                                                                                                   @            m.capilal•nebank.tom


                                                                                                                                   @)           Visit your local branch



        • New address? Please contact customer se,vice to update.


  IMPORTANT MESSAGES
  Here's achange: We're moving to quarterly statements if there's no activity on your account each month. Wlafs not changing: You can still see your
 ~ccount info online 24f7



 ACCOUNT SUMMARY                                    FOR PERIOD JANUARY 14, 2015 - FEBRUARY 11, 2015

VIP Interest Checking [Redacted] 9079
Previous Balance 01/13/15        $299,830.77
                                                                 ----------------------------
                                                                         Number of Days in Cycle 29
 O Deposits/Credijs                    $0.00                                                           Minimum Balance This Cycle                                             $129,805.77
 Interest Paid                        $11.45                                                           Average Collected Balance                                              $288,104.90
 3 Checks/Debits                -$170,028.21                                                           Interest Earned During this Cycle                                           $11.45
 Service Charges                       $0. 00                                                          Interest Paid Year-To-Date                                                  $25.41
Ending Balance 02/11/15          $129,814.01                                                           Annual Percentage Yield Earned                                               0.05%


ACCOUNT DETAIL                            FOR PERIOD JANUARY 14, 2015                               • FEBRUARY 11, 2015

VIP Interest checking                     [Redacted],_9_07_9________________________
Date                      Amount                 Resultfng Balance                    Transaction Type                     Descrie_tion                 Debit Card No.
02/10                 -$170,000.00                     $129,830.77                    Debit                                Wire transfer withdrawal LAW
                                                                                                                           OFFICES OF LAWRENCE KA [Redacted]
                                                                                                                           [Redacted] H700
02/10                          -$25.00                     $129,805.77                Debit                                Wire transfer fee WIRE TRANSFER
                                                                                                                           021015
02/11                           $11.45                     $129,817.22                Credit                               Interest paid
02/11                           -$3.21                     $129,814.01                Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                             PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a lrade name of Capital One, N.A.                                                                                                                     MEMBER   G
and does not refer to a separately in&Jred 1nstHolion,
Member FDIC,© 2015 Capita\ One, All rights reserved.                                                                                                                      FDIC ~....,,ii
               ca,;;,a,dfe-
                     7.
                                                                      CHECKING     I   SAVINGS   I   CDS     I   IRAS      I     LOANS
                                     Bank




        NINA FISCHMAN                                                                          @        www.capi1aloRebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                  ©        1·800.055-EANK {2265)



                                                                                              @         m.caprtal•nebaok.tom


                                                                                               @)       Visit yout loc• b10neh



       • New address? Please contact customer se111ice to update.


 ACCOUNT SUMMARY                              FOR PERIOD DECEMBER 11, 2014 - JANUARY 13, 2015

VIP Interest Checking [Redacted]9079
Previous Balance 12/10/14        $299.820.72                                  Number of Days in Cycle                                          34
 O Deposits/Credits                     $0.00                                 Minimum Balance This Cycle                             $299,820.72
Interest Paid                         $13.96                                  Average Collected Balance                              $299,820.72
1 Checks/Debits                        -$3.91                                 Interest Earned During this Cycle                           $13.96
Service Charges                         $0.00                                 Interest Paid Year-To-Date                                  $13.96
Ending Balance 01/13/15          $299,830.77                                  Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                       FOR PERIOD DECEMBER 11, 2014             - JANUARY 13, 2015

VIP Interest Checking                [Redacted]=.9=.07c..:9c.________________________
Date                      Amount           Resulting Balance        Transaction Type      Description                               Debit Card No.
01/13                       $13,96                  $299,834.68      Credit              Interest paid
01/13                       -$3,91                  $299,830.77      Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF 2
eranch bank products and services offered by Capital One, N.A..
Cap~al One Bank is a trade name of Capital One, NA                                                                               MEMBER   @
and does not refer to a separaletv lnwred institution,
Member FDIC,© 2015 Capilal One, All eights rese,ved,                                                                             FDIC     ~&.-;;.,
                 Ca~-                                                              CHECKING    I    SAVINGS   I   CDS j IRAS          I    LOANS
                                      7.
                                       Sank




         NINA FISCHMAN                                                                                     @        www.capi1aloaebank.r:om

         703 CARLYLE ST
         WOODMERE NY 115982917
                                                                                                           ©        1·800-GSS-BANK {2265}



                                                                                                          @         m.cap1ta11nebank.tom


                                                                                                          @         Vlsllyourlocalbtanch



        • New address? Please contact customer service to update.


  IMPORTANT MESSAGES
 ::!:k"e included awire transfer disclosure for your 1eading pleasure.

 ACCOUNT SUMMARY                                      FOR PERIOD NOVEMBER 14. 2014 - DECEMBER 10, 2014

VIP Interest Checking (Redacted]9079
Previous Balance 11/13/14        $299,812.74
                                                                   ----------------------------
                                                                           Number of Days in Cycle 27
 O Deposits/Credrts                     $0.00                                             Minimum Balance This Cycle                          $299,812.74
 Interest Paid                        $11.09                                              Average Collected Balance                           $299,812.74
 1 Checks/Debits                       -$3.11                                             Interest Earned During this Cycle                        $11.09
 Service Charges                        $0.00                                             Interest Paid Year-To-Date                              $149.48
Ending Balance 12/10/14          $299,820.72                                              Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                             FOR PERIOD NOVEMBER 14, 2014                    • DECEMBER 10, 2014

VIP Interest Checking                      [Redacted]9~0"--'7'---'9'---------------------------
Date                           Amount             Resulting Balance              Transaction Type     Description                             Debit Card No.
12/10                           $11.09                  $299,823.83              Credit               Interest paid
12/10                           -$3.11                  $299,820.72              Debit                FED TAX WITHHELD




                                                                         Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and sesv\ces olfered by Capital One, N.A.,
Capftal One Bank ls a lrade name or Capital One, NA                                                                                        MEMBER Q
and does not refer to a separalely insured lnsrnulion,
Member FDIC,© 2014 Capi1al One, All r!gh1s rese1ved.                                                                                       FDIC ~..i.,
               ca,;;,a,Jfe-     7.
                                                                        CHECKING j SAVINGS      I   CDS   I   IRAS      I     LOANS
                                 Sank




       NINA FISCHMAN                                                                          ®       www.capitalo&ebank.ccwn

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                  ©       1-000·GSS-BAHK 1228S)


                                                                                             @        m.capllal• nebank.tom


                                                                                             @        Visltyourlocalbranch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13, 2014

VIP Interest Checking                [Redacted]9079
Previous Balance 10/10/14                                $299.802.69         Number of Days in Cycle                                       34
o Deposits/Credits                                              $0.00        Minimum Balance This Cycle                          $299,802.69
Interest Paid                                                 $13.96         Average Collected Balance                           $299,802.69
1 Checks/Debits                                                -$3.91        Interest Earned During this Cycle                        $13.96
Service Charges                                                 $0.00        Interest Paid Year-To-Date                              $138.39
Ending Balance 11/13/14                                  $299,812.74         Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13. 2014

VIP Interest Checking                [Redacted]_90_7_9________________________
Date                      Amount           Resulting Balance        Transaction Type     Description                             Debit Card No.
11/13                      $13.96               $299,816.65         Credit               Interest paid
11/13                      -$3,91               $299,812.74         Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2
Branch bank products and $eTVicesolfered by Capital One, N.A..
Capltal One Bank is a trade name of Capital One, NA                                                                           MEMBER   @
and does not refer lo a separately insured insti\ulion,
Member FDIC,© 2014 Capi1al Ooe, All rights reserved,                                                                          FDIC ,il.oo,
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS    J   IRAS      I     LOANS
                                7.
                                     Bank




        NINA FISCHMAN                                                                          @        www.,a,halo"""k.COOI

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                               ® ,. .,......,..          "265}



                                                                                              @         m.capltaltnebank.com


                                                                                              @)        v1,11 your toe• braoeh



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014

VIP Interest Checking                 [Redacted] 9079
Previous Balance 09/11/14                                $299,794.11          Number of Days in Cycle                                         29
O Deposits/Credits                                              S0.00         Minimum Balance This Cycle                            $299,794.11
Interest Paid                                                 $11.91          Average Collected Balance                             $299,794.11
1 Checks/Debits                                                -$3.33         Interest Earned During this Cycle                          $11.91
Service Charges                                                 $0. 00        Interest Paid Year-To-Date                                $124.43
Ending Balance 10110114                                  $299,802.69          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014

VIP Interest Checking                [Redacted].=.9.=.07'-'9'---------------------------
Date                      Amount           Resulting Balance         Transaction Type      Description                              Debit Card No.
10110                      $11.91                $299,806.02         Credit                Interest paid
10/10                      -$3.33                $299,802.69         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2
eranch bank produc\s and seNices ollered by Capital One, N.A.,
Capital One Bank is a trade name or Capl!al One, N.A.                                                                            MEMBER   {=)
and does not refer lo a separalely insured insthulion,
Member FDIC,© 2014 Capi1al Ona, All rights reserved.                                                                             FDIC     i,.ol,
               ca,;;tal~·                                                CHECKING   I SAVINGS I CDS I IRAS I LOANS
                    7.
                     Bank




        NINA FISCHMAN                                                                         @       www.capilaloaeba~k.com

        703 CARLYLE ST
        WOODMERE NY                 115982917                                                 CD       1,800-GSS-DAHK {2265)



                                                                                              ®       ro.capttaltnellank.tom


                                                                                              @       Vlsil your to cal branch




       • New address? Please contact custorrer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD AUGUST 13, 2014 - SEPTEMBER 11, 2014


VIP Interest Checking [Redacted]9079
Previous Balance 08/12/14                                 $299,785.24         Number of Days in Cycle                                         30
 O Deposits/Credits                                              $0.00        Minimum Balance This Cycle                            $299,785.24
 Interest Paid                                                 $12.32         Average Collected Balance                             $299,785.24
1 Checks/Debits                                                 -$3.45        Interest Earned During this Cycle                          $12.32
Service Charges                                                  $0.00        Interest Paid Year-To-Date                                $112.52
Ending Balance 09/11/14                                   $299,794.11         Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                       FOR PERIOD AUGUST 13. 2014               SEPTEMBER 11, 2014

VIP Interest Checking [Redacted]9079
                                                         -~--------------------------
Date                      Amount           Resulting Balance         Transaction Type     Description                               Debit Card No.
09/11                       $12.32                  $299,797.56      Credit               Interest paid
09/11                       -$3.45                  $299,794.11      Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF 2
eranch bank products and ooNices offered by Capital One, N.A.,
Caphal One Bank is a trade name of Capital One, NA                                                                               MEMBER   ~
and does not refer to a separately insured institution,
Member FDIC,© 2014 Capttal One, All ,ights reserved.                                                                             FDIC ,~,
              ca,;;,a,dfe-     7.
                                                                    CHECKING [ SAVINGS [ CDS [ IRAS                    I     LOANS
                                    Bank




       NINA FISCHMAN
                                                                                            @      www.capilaloaebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                           ®        1·800-GSS·BANK (2265)



                                                                                           ®       m.car,ttaunebaok.tom


                                                                                            @      Visit your local branch



       • New address? Please conlact customer seNice to update.


 ACCOUNT SUMMARY                             FOR PERIOD JULY 12, 2014 - AUGUST 12, 2014


VIP Interest Checking [Redacted]9079
Previous Balance 07/11/14        $299,775.78                               Number of Days In Cycle                                         32
o Deposits/Credits                      $0.00                              Minimum Balance This Cycle                            $299,775.78
Interest Paid                         $13.14                               Average Collected Balance                             $299,775.78
1 Checks/Debits                        -$3.68                              Interest Earned During this Cycle                          $13.14
Service Charges                         $0.00                              Interest Paid Year-To-Date                                $100.20
Ending Balance 08/12/14          $299,785.24                               Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                      FOR PERIOD JULY 12. 2014         - AUGUST 12, 2014

VIP Interest Checking               [Redacted]cc.9.::.07"-'9=-------------------------
Date                     Amount           Resulting Balance       Transaction Type     Description                              Debit Card No.
08/12                       $13.14                 $299,788.92    Credit               Interest paid
08/12                       -$3.68                 $299,785.24    Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                          PAGE 1 OF 2
Branch bank producls and seNices offered by Capital One, N.A.,
Cap~al One Bank is a trade name of Capilal One, N ,A.                                                                        MEMBER   (='}
and does not refer lo a separately Insured lns.tilulion,
Member FDIC,© 2014 Capital One, All righls rese1ved.
                                                                                                                             FDIC ~..,.oo,
              Ca~-                                                        CHECKING   I   SAVINGS   I   CDS   I   IRAS     I     LOANS
                                7.
                                 Bank




       NINA FISCHMAN
                                                                                                 @       www.capitalatebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                 ©       1-800·055-BANK (2265)



                                                                                                @        m.<apttalonebank.<om


                                                                                                @)       Ylsil youlloc"'""h



       • New address? Please contact customer se,vice to update.


 ACCOUNT SUMMARY                             FOR PERIOD JUNE 12, 2014 - JULY 11, 2014

VIP Interest Checking (Redacted]9079
Previous Balance 06/11/14                                 $299,766.91           Number of Days In Cycle                                      30
O Deposits/Credtts                                               $0.00          Minimum Balance This Cycle                         $299,766.91
Interest Paid                                                  $12. 32          Average Collected Balance                          $299,766.91
1 Checks/Debits                                                 -$3.45          Interest Earned During this Cycle                       $12.32
Service Charges                                                  $0. 00         Interest Paid Year-To-Date                              $87,06
Ending Balance 07/11/14                                   $299,775.78           Annual Percentage Yield Earned                           0.05%


ACCOUNT DETAIL                       FOR PERIOD JUNE 12, 2014              - JULY 11, 2014

VIP Interest Checking [Redacted]~90~7~9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance          Transaction Type       Description                           Debit Card No.
07/11                      $12.32                $299,779.23          Credit                 Interest paid
07111                      -$3.45                $299,775.78          Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank p1oducls and services olfered by Capital One, N.A.,
Capltal One Bank is a trade name or Capilal One, NA                                                                             MEMBER   {=)
and does nol refer to a separalely lnwred institution,
Member FDIC.© 2014 Capital One, All rights rese1ved.
                                                                                                                                FDIC ,...,.i
               ca,;;taio¼-        7.
                                   Bank
                                                                          CHECKING   I   SAVINGS   I   CDS   I   IRAS      I     LOANS




        NINA FISCHMAN                                                                            ®       www.capllaloAebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                    ©       l-800·G5S·BANK (2265)



                                                                                                @        m.capita11nebank.tom


                                                                                                @)       VlsitrOllt\OCaibtaneh




       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                                FOR PERIOD MAY 13, 2014 - JUNE 11, 2014

VIP Interest Checking                  [Redacted]9079
Previous Balance 05/12/14                                  $299,758.04          Number of Days in Cycle                                        30
O Deposits/Credits                                                $0.00         Minimum Balance This Cycle                           $299,758.04
Interest Paid                                                   $12.32          Average Collected Balance                            $299,758.04
1 Checks/Debits                                                  -$3.45         Interest Earned During this Cycle                         $12.32
Service Charges                                                   $0.00         Interest Paid Year-To-Date                                $74.74
Ending Balance 06/11/14                                    $299,766.91          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                        FOR PERIOD MAY 13. 2014              - JUNE 11, 2014

VIP Interest Checking                  [Redacted],-'-9-=-07'--'9c_________________________
Date                       Amount            Resulting Balance        Transaction Type       Description                            Debit Card No.
06/11                       $12.32                 $299,770.36        Credit                 Interest paid
06/11                       -$3.45                 $299,766.91        Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank producls and services olfered by Capital One, N.A..
Capital One Bank is a trade name of Gapilal One, N.A.
and does nol refer lo a separalely ln~.ired institution,
                                                                                                                                 MEMBER   A
                                                                                                                                 FDIC ,....,-.,
Member FDIC,~ 2014 Capital one, All rights rese1ved.
               ca,;;,a,i¾e-     7.
                                 Bank
                                                                            CHECKING j SAVINGS      I   CDS    I   IRAS       I     LOANS




        NINA FISCHMAN                                                                             @       www.capilalo~eb,a.nk.cDm

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                     ©       l·BOO·GSS·BAHK (2265)



                                                                                                 @        m.capi\a\tnebaok.tom


                                                                                                 @)       Visllyo11r local branch




       • New address? Please contact customer ser,ice to update.


 ACCOUNT SUMMARY                              FOR PERIOD APRIL 11, 2014 - MAY 12, 2014

VIP Interest Checking                 [Redacted] 9079
Previous Balance 04110114                                    $299,748.58         Number of Days in Cycle                                          32
 o Deposits/Credits                                                 $0.00        Minimum Balance This Cycle                             $299,748.58
 Interest Paid                                                    $13.14         Average Collected Balance                              $299,748.58
 1 Checks/Debits                                                   -$3.68        Interest Earned During this Cycle                           $13.14
 Service Charges                                                    $0.00        Interest Paid Year-To-Date                                  $62.42
Ending Balance 05/12114                                      $299,758.04         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 11, 2014                 MAY 12, 2014

VIP Interest Checking                [Redacted]9o79      ,   ____________________________
Date                      Amount           Resulting Balance            Transaction Type      Description                              Debit Card No.
05/12                      $13.14                $299,761.72            Credit                Interest paid
05112                      -$3.68                $299,758.04            Debit                 FED TAX WITHHELD




                                                              Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank producls and seTVices ollered by Capital One, N.A.,
Capital One Bank is a trade name of Capi1al One, N.A.                                                                               MEMBER   G
and does nol refer to a scparalely Insured insl~ution,
Member FDIC,© 2014 Capilal One, Al! ,ighls rese1ved.                                                                                FDIC ,.,.·o<,
               ca;tal~-
                   7.
                                                                         CHECKING   I   SAVINGS   I   CDS   I   IRAS        I     LOANS
                                     Bank




       NINA FISCHMAN
                                                                                               @        www.capila\oaebank.c001

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ©        1-800-&55-BANK {22G5)



                                                                                               ®        m.eap1ta1,nebank.com


                                                                                                @)      ilsll y,ur loeal branch



       • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                               FOR PERIOD MARCH 13, 2014 • APRIL 10, 2014

VIP Interest Checking                 (Redacted]9079
Previous Balance 03/12/14                                 $299.740.00          Number of Days in Cycle                                         29
 O Deposits/Cred~s                                               $0.00         Minimum Balance This Cycle                            $299,740.00
 Interest Paid                                                 $11.91          Average Collected Balance                             $299,740.00
 1 Checks/Debits                                                -$3.33         Interest Earned During this Cycle                          $11.91
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                                 $49.28
Ending Balance 04/10/14                                   $299,748.58          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD MARCH 13, 2014              · APRIL 10. 2014

VIP Interest checking                [Redacted]"'-90~7'-'9'-------------------------
Date                      Amount           Resulting Balance         Transaction Type      Description                               Debit Card No.
04/10                      $11.91               $299,751.91          Credit                Interest paid
04/10                      -$3.33               $299,748.58          Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank products and services offered by Captlal One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                               MEMBER   1'.=)
and does no! refer to a separately Insured lnstiluUon,
Member FDIC,© 2014 Capital Ona, AH rights rese1vad.                                                                               FDIC     ci\,1;.,
                                                                          CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS




        NINA FISCHMAN                                                                           @        www.ca11italot.ebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©        1·800-655-BAHK (2265)



                                                                                                ®        m.capltalonenank.eom


                                                                                                @        Vlsll your local branch



       • New address? Please contact customer seMce to update.


 ACCOUNT SUMMARY                               FOR PERIOD FEBRUARY 13, 2014 - MARCH 12, 2014

VIP Interest Checking                  [Redacted]9079
Previous Balance 02/12/14                                  $299,731.72         Number of Days in Cycle                                          28
0 Deposits/Credits                                                $0.00        Minimum Balance This Cycle                             $299,731 .72
Interest Paid                                                   $11.50         Average Collected Balance                              $299,731.72
1 Checks/Debits                                                  -$3.22        Interest Earned During this cycle                           $11.50
Service Charges                                                   $0.00        Interest Paid Year-To-Date                                  $37.37
Ending Balance 03/12/14                                    $299,740.00         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 13. 2014 - MARCH 12. 2014

VIP Interest Checking                 [Redacted]_9_07_9________________________
Date                       Amount           Resulting Balance         Transaction Type      Description                               Debit Card No.
03/12                       $11.50                $299,743.22         Credit                Interest paid
03/12                       -$3.22                $299,740.00         Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                             PAGE 1 OF 2
eranct, bank producls and services olfered by Capital one, N.A.,
Capilal One Sank is a trade name of Capital One, N.A.                                                                              MEMBER   G:r
and does not refer lo a separalely insured 1nslilulion,
Member FDIC,© 2014 Capital One, All tlghls reserved.                                                                               FDIC     1.:--00,
                                                                    CHECKING J SAVINGS         I   CDS   I   IRAS   I   LOANS




       NINA FISCHMAN
                                                                                       @        www.cap1talonebank.com
                                                                                                Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                           @        1-800-655-BANK (2265)


                                                                                       (@       m.capitalonebanK.com

                                                                                       ~
       • New address? Please cortact customer seNice to update.
                                                                                       ~---~   Visit your local branch




ACCOUNT SUMMARY                              FOR PERIOD JANUARY 14, 2014 - FEBRUARY 12. 2014

VIP Interest Checking [Redacted]9079
Previous Balance 01/13/14        $299,722.85                                Number of Days in Cycle                                   30
ODeposits/Credits                       $0.00                               Minimum Balance This Cycle                      $299,722.85
Interest Paid                         $12.32                                Average Collected Balance                       $299,722.85
1 Checks/Debits                        -$3.45                               Interest Earned During this Cycle                    $12.32
Service Charges                         $0.00                               Interest Paid Year-To-Date                           $25.87
Ending Balance 02/12114          $299,731.72                                Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                      FOR PERIOD JANUARY 14. 2014            - FEBRUARY 12, 2014

VIP Interest Checking [Redacted]_90_7_9________________________
Date                     Amount           Resulting Balance       Transaction Type      Description                        Debit Card No.
02/12                       $12.32                 $299,735.17    Credit                Interest paid
02112                       -$3.45                 $299,731.72    Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                    PAGE 1 OF 2
Branch bank products and services oUered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                     MEMRER   @
and does not refer to a separatety Insured institution,
Member FDIC,© 2014 Capital One, All r/ghls rese1Ved,                                                                    FDIC     l',il8<,
               Ca~-                                                   CHECKING f SAVINGS         I   CDS f IRAS f LOANS
                                     Bank




       NINA FISCHMAN
                                                                                         @        www.capitalonebank.com
                                                                                                  Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                             @        1·800-655-BANK (2265)


                                                                                         @        m.capitalonebank.com


                                                                                         /@'
       • New address? Please coo:acl customer service lo update.
                                                                                         ~----   Visit your local branch




ACCOUNT SUMMARY                                FOR PERIOD DECEMBER 12. 2013 - JANUARY 13, 2014

VIP Interest Checking [Redacted] 9079
Previous Balance 12111/13        $299,713.09                                  Number of Days in Cycle                                33
 o Deposits/Credits                     $0.00                                 Minimum Balance This Cycle                   $299,713.09
Interest Paid                         $13.55                                  Average Collected Balance                    $299,713.09
1 Checks/Debits                        -$3.79                                 Interest Earned During this Cycle                 $13.55
Service Charges                         $0.00                                 Interest Paid Year-To-Date                        $13.55
Ending Balance 01/13114          $299,722.85                                  Annual Percentage Yield Earned                     0.05%

ACCOUNT DETAIL                       FOR PERIOD DECEMBER 12, 2013             - JANUARY 13. 2014

VIP Interest Checking                 [Redacted]9079
                                                          -'----------------------------
D_a_te_ _ _ _ _A_m_o_u_n_t__R_e_s_u_ltl~nfl Ba/ar,ce                Transaction Type      Description                      Debit Card No.
01/13            $13.55              $299,726.64                     Credit               Interest paid
01/13            ·$3.79             $299.722.85                      Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                  PAGE 1 OF 2
Branch bank products and sel\ltces orrered by Capital one, N.A.,
Capital One Bank is a trade name of Caphal One, NA                                                                     MEMBER @
and does not refer too separately inS1Jred institution.
Member FDIC,© 2014 Capilal One, All rights Jeserved,                                                                   FDIC \:Ml,{,
              Ca~-                                                       CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    Bank




       NINA FISCHMAN                                                                      @       www.capitalonebank.com
                                                                                                  Go green with on fine statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @       1-800-655-BANK (2265)


                                                                                          @       m.capitalonebank.com

                                                                                          ft@r
                                                                                          ~    ---~
                                                                                                  Visit your local branch

       • New address? Please c<>rtact customer seNice to update.


 ACCOUNT SUMMARY                             FOR PERIOD NOVEMBER 14, 2013 - DECEMBER 11, 2013

VIP Interest Checking                 [Redacted] 9079
Previous Balance 11/13/13                                 $299,704.81         Number of Days In Cycle                                    28
 D Deposits/Credits                                              $0.00        Minimum Balance This Cycle                       $299,704.81
Interest Paid                                                  $11.50         Average Collected Balance                        $299,704.81
1 Checks/Debits                                                 -$3.22        Interest Earned During this Cycle                     $11.50
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                           $149.40
Ending Balance 12/11/13                                   $299,713.09         Annual Percentage Yield Earned                         0.05%

ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 14, 2013              - DECEMBER 11, 2013

VIP Interest Checkir19_[Redacted]_90_7_9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance         Transaction Type      Description                        Debit Card No.
12/11                       $11.50                  $299,716.31      Credit                Interest paid
12/11                       -$3.22                  $299,713.09      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                       PAGE 1 OF 2
Branch bank producls and services offered by Capital One, N.A.,
Capi1a1 One Sank is a trade name of Capital One, NA                                                                             @
                                                                                                                           MEMRF.R
and does not rerer lo a separately insured institulion,
Member FDIC,© 2013 Capital One, All ,ights reserved.                                                                       FDIC r..'i~
               Ca~-                                                      CHECKING   I   SAVINGS f CDS    I   IRAS   I   LOANS

                                     Bank




        NINA FISCHMAN
                                                                                           @      www.cap,talonebank.com
                                                                                                  Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                              @      1-800-655-BANK (2265)


                                                                                           @      m.capitalonebank.com


                                                                                           I'@\
                                                                                           ~~--~
                                                                                                Visit your local branch


       • New address? Please cortact custoirer servire to update.


 ACCOUNT SUMMARY                               FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13, 2013

VIP Interest Checking [Redacted] 9079
Previous Balance 10/10/13                                 $299,694.76         Number of Days In Cycle                                34
O Deposits/Credits                                               $0.00        Minimum Balance This Cycle                   $299,694.76
Interest Paid                                                  $13.96         Average Collected Balance                    $299,694.76
1 Checks/Debits                                                 -$3.91        Interest Earned During this Cycle                 $13.96
Service Charges                                                  $0.00        Interest Paid Year-To-Date                       $137.90
Ending Balance 11/13/13                                   $299,704.81         Annual Percentage Yield Earned                     0.05%

ACCOUNT DETAIL                       FOR PERIOD OCTOBER 11, 2013 • NOVEMBER 13, 2013

VIP Interest CheckingJRedacted]_9_07_9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance        Transaction Type      Description                     Debit Card No.
11/13                       $13.96                $299,708.72        Credit                Interest paid
11/13                       -$3.91                $299,704.81        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                  PAGE 1 OF 2
Branch bank products and services offered by Capi1al One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                     MEMAER @
and does not refer lo a separately insured institution,
Member FDIC,© 2013 Capital One, All 1ighls rese1ved.                                                                    FDIC ~-,
               Ca~-                                                     CHECKING     I    SAVINGS   I    CDS   I   IRAS   I   LOANS
                                      Bank




        NINA FISCHMAN
                                                                                            @       www.cap1talonebank.com
                                                                                                        Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                               @       1-800-655-BANK (2265)


                                                                                            (@      m.capitalonebank.com


                                                                                            I@\     Visit your local branch
                                                                                             ~~--~
       • New address? Please corlact customer se,vice to update.


ACCOUNT SUMMARY                                 FOR PERIOD SEPTEMBER 13, 2013 • OCTOBER 10, 2013

VIP Interest checking (Redacted] 9079
Previous Balance 09/12/13        $299,686.48                                    Number of Days in Cycle                                     28
o Deposits/Credits                      $0.00                                   Minimum Balance This Cycle                        $299,686.48
Interest Paid                         $11.50                                    Average Collected Balance                         $299,686.48
1 Checks/Debits                        -$3.22                                   Interest Earned During this Cycle                      $11.50
Service Charges                         $0.00                                   Interest Paid Year-To-Date                            $123.94
Ending Balance 10/10/13          $299,694.76                                    Annual Percentage Yield Earned                          0.05%


ACCOUNT DETAIL                         FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10, 2013

VIP Interest CheckingJRedacted]9_0_7_9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount            Resulting Balance         Transaction Type      Description                         Debit Card No.
10/10                         $11.50                     $299,697.98   Credit                Interest paid
10/10                         -$3.22                     $299,694.76   Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and setvk:es offered by Capital One, N.A.,
Capllal One Bank is a trade name of Capllal One, N.A.                                                                         MF.MBER   {=)
and does not refer to a separately inwred institution,
Member FDIC,© 2013 Capilal One, All ,ights reserved.                                                                          FDIC      :'.etoel
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank




       NINA FISCHMAN
                                                                                          @       www.cap1talonebank.com
                                                                                                  Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @       1-800-655-BANK (2265)


                                                                                          (@      m.capitalonebank.com




       • New address? Please corlact cus\omer seNice to update.
                                                                                          ~-----
                                                                                          I@\     Visit your local branch




 ACCOUNT SUMMARY                             FOR PERIOD AUGUST 13, 2013 - SEPTEMBER 12, 2013

VIP Interest Checking [Redacted] 9079
Previous Balance 08/12/13                                 $299,677.31         Number of Days in Cycle                                   31
 ODeposits/Credits                                               $0.00        Minimum Balance This Cycle                      $299,677.31
Interest Paid                                                  $12.73         Average Collected Balance                       $299,677.31
1 Checks/Debits                                                 -$3.56        Interest Earned During this Cycle                    $12.73
Service Charges                                                  $0.00        Interest Paid Year-To-Date                          $112.44
Ending Balance 09/12/13                                   $299,686.48         Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                      FOR PERIOD AUGUST 13, 2013              - SEPTEMBER 12, 2013

~•P!nterest Checking [Redacted]_9_07_9_______________________
Date                      Amount           Resulting Balance         Transaction Type      Description                        Debit Card No.
09/12                      $12.73                $299,690.04         Credit                Interest paid
09/12                      -$3.56                $299,686.48         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                      PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                        MEMBER   (=)
and does not refer lo a separately Insured institution.
Member fDIC, © 2013 Capital One, All rights reserved.                                                                      FDIC     re.71,~
               Ca~-                                                  CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Sank




       NINA FISCHMAN                                                                   @        www.capitalonebank.com
                                                                                                Go green with on line statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                           @        1-800-655-BANK (2265)


                                                                                       @        rn.capitalonebanK.corn


                                                                                       /@'\     Visit your local branch
                                                                                       ~-------'
       • New address? P~ase cortact customer seNice to update.


 ACCOUNT SUMMARY                             FOR PERIOD JULY 12, 2013 - AUGUST 12, 2013


VIP Interest Checking [Redacted] 9079
Previous Balance 07/11/13        $299,667.85                                Number of Days in Cycle                                  32
o Deposits/Credits                      $0.00                               Minimum Balance This Cycle                     $299,667.85
Interest Paid                         $13.14                                Average Collected Balance                      $299,667.85
1 Checks/Debits                        -$3.68                               Interest Earned During this Cycle                   $13.14
Service Charges                         $0.00                               Interest Paid Year-To-Dale                          $99.71
Ending Balance 08/12/13          $299,677.31                                Annual Percentage Yield Earned                       0.05%

ACCOUNT DETAIL                      FOR PERIOD JULY 12, 2013 - AUGUST 12, 2013

VIP Interest checking [Redacted]9079
                   ----------------------------
Date                      Amount           Resulting Balance
                            Transaction Type Description   Debit Card No.
   -----------~~--------~----~-------------~
08/12    $13.14 $299,680.99 Credit           Interest paid
08/12                        -$3.68                 $299,677.31     Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.                                   PAGE 1 OF 2
Branch bank producls and seJVlces offered by Capital One, N.A.,
Capital One Bank is a trade name of {A)pltal One, NA                                                                    MEMBER   @
e.nd does not refer lo a separalely insured institution,
Member FDIC,© 2013 Capilal One, All rights reserved.                                                                    FDIC     Esi,'<,
               Ca~-                                                     CHECKING          I   SAVINGS        I   CDS    I   IRAS f LOANS
                                     Bank




          NINA FISCHMAN                                                                            ®          www.cap1talone bank.com
                                                                                                              Go green with on/,ne statements
          703 CARLYLE ST
          WOODMERE NY 115982917                                                                    @          1-800-655-BANK (2265)


                                                                                                   @          m.capitalonebank.com


                                                                                                   (@'I       Visit your local branch
                                                                                                   ~-----.J
       • New address? Please C¢rlact customer se,vice to update.


 ACCOUNT SUMMARY                              FOR PERIOD JUNE 13, 2013 - JULY 11 . 2013

 VIP Interest Checking                [Redacted)9079
 Previous Balance 06/12/13                               $299,659.28               Number of Days in Cycle                                             29
 O Deposits/Credits                                             $0.00              Minimum Balance This Cycle                                $299,659.28
 Interest Paid                                                $11.90               Average Collected Balance                                 $299,659.28
 1 Checks/Debits                                               -$3.33              Interest Earned During this Cycle                              $11.90
 Service Charges                                                $0.00              Interest Paid Year-To-Date                                     $86.57
 Ending Balance 07/11/13                                 $299,667.85               Annual Percentage Yield Earned                                  0.05%

 ACCOUNT DETAIL                      FOR PERIOD JUNE13,2013                - JULY11,2013

 VIP Interest Checking               [Redacted]9_0_7_9________________________
_Dc-a~t_e _ _ _ _ _A~m_o_u~n_t__                                                     Ty""pe'-'---_ _
                               R__e_su_/-ctln~g~B~a_/a~n_ce_ _i__r_an_s_a_c--tio__n____             D-'-"esc_rlptlon_ _ _ _ _ _----D---'e--b---'it_C--a__
                                                                                                                                                       rd=N--o.'-
 07 /11                     $11.90                  $299,671.18       Credit                       Interest paid
 07/11                      -$3.33                  $299,667.85       Debit                        FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF 2
Branch bank products and serv~s offered by Cap~al one, N.A.,
Capital One Bank is a !rade name of Capital One, N.A.                                                                                  MEMBF.R     @
and does not refm lo a separalety Insured institution.
Memba1 FDIC,© 2013 Capital On~, AH Jighls 1eseived.                                                                                    FDIC        ~~
               Ca~-                                                   CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Sank




        NINA FISCHMAN
                                                                                         @       IW/W.cap,talonebank.com
                                                                                                 Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                            @       1-800-655-BANK (2265)


                                                                                         @       m.capita lonebank.com


                                                                                         't@J\   Visit your local branch
                                                                                         ~~--~
       • New address? Please cortact customer sel'lice to update.


 ACCOUNT SUMMARY                               FOR PERIOD MAY 11, 2013 • JUNE 12, 2013

VIP Interest Checking [Redacted] 9079
Previous Balance 05/10/13        $299,649.52                                 Number of Days in Cycle                                    33
 ODeposits/Credits                      $0.00                                Minimum Balance This Cycle                       $299,649.52
 Interest Paid                        $13.55                                 Average Collected Balance                        $299,649.52
1 Checks/Debits                        -$3.79                                Interest Earned During this Cycle                     $13.55
Service Charges                         $0.00                                Interest Paid Year-To-Date                            $74.67
Ending Balance 06/12/13          $299,659.28                                 Annual Percentage Yield Earned                         0.05%

ACCOUNT DETAIL                       FOR PERIOD MAY 11. 2013           - JUNE 12, 2013

_VIP Interest        Checkin9JRedacted]_9_07_9________________________
Date                       Amount           Resulting Balance       Transaction Type      Description                        Debit Card No.
06/12                       $13.55                $299,663.07       Credit                Interest paid
06/12                       -$3.79               $299,659.28        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and services offered by Gapilal One, N.A.,
Capital One Bank is a trade name of capital One, NA                                                                       MEMBF.R   G
and does not refer to a separately insured instilulion,
Member FDIC,© 2013 Capital One, All rights reserved.                                                                      FDIC r..,1,'r,
               Ca~-                                                 CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank




       NINA FISCHMAN
                                                                                       @       www.cap,talonebank.com
                                                                                               Go green with on/me statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                           @       1·800-655-BANK (2265)


                                                                                       (@      m.capitalonebank.com




       • New address?Please cortact customer servioe to update.
                                                                                       ~-------~
                                                                                       fiRip   Visit your local branch




 ACCOUNT SUMMARY                             FOR PERIOD APRIL 11, 2013 - MAY 10, 2013


VIP Interest Checking [Redacted] 9079
Previous Balance 04/10/13        $299,640.66                               Number of Days in Cycle                                    30
O Deposits/Credits                      $0.00                              Minimum Balance This Cycle                       $299,640,66
Interest Paid                         $12.31                               Average Collected Balance                        $299,640.66
1 Checks/Debits                        -$3.45                              Interest Earned During this Cycle                     $12,31
Service Charges                         $0.00                              Interest Paid Year-To-Date                            $61.12
Ending Balance 05/10/13          $299,649.52                               Annual Percentage Yield Earned                         0.05%

ACCOUNT DETAIL                      FOR PERIOD APRIL 11, 2013         - MAY 10, 2013

VIP Interest Checking               [Redacted]9079
                                                        ----------------------------
Date                      Amount          Resulting Balance       Transaction Type      Description                        Debit Card No.
05/10                       $12.31                 $299,652.97    credit                Interest paid
05/10                       -$3.45                 $299,649.52    Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and ser-1ices offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                     MEMRF.R @
and does not refer to a separately Insured institution,
Member FDIC,© 2013 Capllal One, All righls reserved.                                                                    FDIC r;.°'i:,
               Ca~-                                                  CHECKING    I    SAVINGS f CDS     I   IRAS   I   LOANS

                                     Bank




       NINA FISCHMAN
                                                                                         @      www .cap,talone bank.com
                                                                                                Go green with onhne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                             @      1-800-655-BANK (2265)


                                                                                         @      m.capitalonebank.com


                                                                                         I@\    Visit your local branch
                                                                                         ~-------'
       • New address? Please corlact customer se,vice to update.


ACCOUNT SUMMARY                               FOR PERIOD MARCH 13, 2013 - APRIL 10, 2013

VIP Interest Checking [Redacted] 9079
Previous Balance 03/12/13        $299,632.09                                Number of Days in Cycle                                 29
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                     $299,632.09
Interest Paid                         $11.90                                Average Collected Balance                      $299,632.09
1 Checks/Debits                        -$3.33                               Interest Earned During this Cycle                   $11.90
Service Charges                         $0 .00                              Interest Paid Year-To-Date                            $48.81
Ending Balance 04/10/13          $299,640.66                                Annual Percentage Yield Earned                         0.05%


ACCOUNT DETAIL                       FOR PERIOD MARCH 13. 2013           - APRIL 10. 2013

VIP Interest         Checki!19JRedacted)9_0_7_9________________________
Date                      Amount            Resulting Balance      Transaction Type      Description                       Debit Card No.
04/10                      $11.90                 $299,643.99      Credit                Interest paid
04/10                      -$3.33                 $299,640.66      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                   PAGE 1 OF 2
Branch bank products and services offered by Capi1al One, N.A.,
Capital One Bank is a trade name of Capital One, N.A                                                                   MEMBER   G
and does not refer lo a separalety insured institution,
Member FDIC,© 2013 Capllal One, All 1ights reserved.                                                                   FDIC     :'.ii."li,
                Ca~-                                                                     CHECKING               I   SAVINGS f CDS f IRAS f LOANS

                                          Bank




        NINA FISCHMAN                                                                                                      ®            www.capitalonebank.com
                                                                                                                                        Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                              @            1-800-655-BANK (2265)



                                                                                                                           ®            m.capitalonebanK.com


                                                                                                                           't@r
       • New address? Please cortact cuslomer seivice to update.
                                                                                                                           ~----        Visit your local branch




  IMPORTANT MESSAGES
 There's, change to the way rte,ns r,ost lo your account-starting 2/22113. For nore lnlormabOn. visit capitatonoconvCredrtsandDebits.


ACCOUNT SUMMARY                                     FOR PERIOD FEBRUARY 13, 2013 - MARCH 12, 2013


VIP Interest Checking (Redacted]9079
Previous Balance 02/12/13        $299,623.82                                                           Number of Days in Cycle                                               28
 ODeposits/Credits                     $0,00                                                           Minimum Balance This Cycle                                  $299,623.82
Interest Paid                         $11.49                                                           Average Collected Balance                                   $299,623.82
 1 Checks/Debits                      -$3.22                                                           Interest Earned During this Cycle                                $11.49
 Service Charges                       $0.00                                                           Interest Paid Year-To-Date                                       $36.91
Ending Balance 03/12113         $299,632.09                                                            Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                            FOR PERIOD FEBRUARY 13, 2013 • MARCH 12, 2013

VIP Interest Checking [Redacted]9079
                                                                 ----------------------------
Date                         Amount              Resulting Balance                    Transaction Type                     Description                            Debit Card No.
03/12                           $11.49                     $299,635.31                Credit                               Interest paid
03/12                           -$3.22                     $299,632.09                Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                  PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA.
and does not refer lo a separately Insured institution,
Member FDIC,© 2013 Cap/lal One, A1l 1ights reserved.
                Ca~-                                                                   CHECKING              J   SAVINGS             J   CDS   J   IRAS   J   LOANS
                                         Bank




        NINA FISCHMAN
                                                                                                                        @            www.cap,talonebank.com
                                                                                                                                     Go green with online statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                           @            1-800-655-BANK (2265)


                                                                                                                        @            m.capitalonebank.com


                                                                                                                        I'@\         Visit your local branch
                                                                                                                        ~---------'
       • New address? Please cortact customer ser1ice to update.


 IMPORTANT MESSAGES
 There's achange to the way nems fO~ to your aro,unt-stalting 2122113. For nore inlormanon, <isi1 capitalone.com/CredttsandDeblts.


ACCOUNT SUMMARY                                    FOR PERIOD JANUARY 12. 2013 - FEBRUARY 12, 2013

VIP Interest Checking                     [Redacted]9079
Previous Balance 01/11/13                                        $299,614.37                         Number of Days in Cycle                                               32
 0 Deposits/Credits                                                    $0.00                         Minimum Balance This Cycle                                  $299,614.37
Interest Paid                                                             $13.13                     Average Collected Balance                                   $299,614.37
 1 Checks/Debits                                                      -$3.68                         Interest Earned During this Cycle                                $13.13
Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                       $25.42
Ending Balance 02/12113                                         $299,623.82                          Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                           FOR PERIOD JANUARY 12, 2013                              - FEBRUARY 12, 2013

VIP Interest Checking                    [Redacted]_9~07~9________________________
Date                        Amount              Resulting Balance                   Transaction Type                    Description                              Debit Card No.
02/12                          $13.13                     $299,627.50               Credit                              Interest paid
02/12                          -$3.68                     $299,623.82               Debit                               FED TAX IMTHHELD




                                                                  Thank you for banking with us.                                                                  PAGE 1 OF 2
Branch bank producls and seivices oUered by Capita! One, NA,
Capital One Bank is a trade name of Capital One, NA.                                                                                                          MEMBER   G
and does not refer 10 a separately Insured institution.
Membe1 FDIC,© 2013 Capital One, All rights 1eserved,                                                                                                          FDIC     tw/i,
                 Ca~-                                                                      CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                           Bank




         NINA FISCHMAN
                                                                                                                            @             www.cap1talonebank.com
                                                                                                                                          Go green with on/me statements
         703 CARLYLE ST
         WOODMERE NY 115982917                                                                                              @             1-800-655-BANK (2265)


                                                                                                                            (@            m.capitalonebank.com


                                                                                                                             /@\          Visit your local branch
                                                                                                                             ~~--~
        • New address? Please cortactcustomer ser,ice to update.


  IMPORTANT MESSAGES
   Too many paper piles? Simplify with convenient and secure on!ine statements. Log ln al Gapita!One.oom and click the leaf Icon next to your account to
 '(nro1L



 ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 13, 2012 - JANUARY 11, 2013

VIP Interest Checking                       [Redacted]9079
Previous Balance 12/12/12                                          $299,605.52                           Number of Days in Cycle                                                  30
 0 Deposits/Credits                                                       $0.00                          Minimum Balance This Cycle                                      $299,605.52
 Interest Paid                                                          $12.29                           Average Collected Balance                                       $299,605.52
1 Checks/Debits                                                          -$3.44                          Interest Earned During this Cycle                                    $12.29
Service Charges                                                           $0.00                          Interest Paid Year-To-Date                                           $12.29
Ending Balance 01/11/13                                            $299,614.37                           Annual Percentage Yield Earned                                        0.05%


ACCOUNT DETAIL                             FOR PERIOD DECEMBER 13, 2012                                  • JANUARY 11, 2013

VIP Interest Checkin_g_ [Redacted]_90_7~9________________________
Date                          Amount              Resulting Balance                    Transaction Tr_pe                     Description                                Debit Card No.
01/11                            $12.29                     $299,617.81                 Credit                               Interest paid
01/11                            -$3.44                     $299,614.37                 Debit                                FED TAX WITHHELD




                                                                      Thank you for banking with us.                                                                      PAGE10F2
Branch bank products end services offered by Capital One, N.A.,
Capilal Ol'le Bank is a trade name- of Capital One, NA                                                                                                                MEMBER @
and does not refer lo a separalety Insured Institution.
Member FOIC, © 2013 Capi1al One, All rights reseived.                                                                                                                 FDIC r;;mri
                Ca~-                                                                   CHECKING              I   SAVINGS           I   CDS      I      IRAS   I   LOANS

                                         Sank




        NINA FISCHMAN
                                                                                                                       @            1W1W.capitalonebank.com
                                                                                                                                    Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                          @            1-800-655-BANK (2265)


                                                                                                                       @            m.capitalonebank.com


                                                                                                                       I@\          Visit your local branch
                                                                                                                       ~--------.-/
       • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
 I IOTICEAs of 111/2013, al non-interest transacion a:counls Qncluding IOLTAs) v.ill only be FDIC,insu1ed up to $250,000 per Mership category. Learn
 ~re: http:llcapHtco/FDIC13



ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 14, 2012 - DECEMBER 12, 2012


VIP Interest Checking [Redacted]9079
Previous Balance 11/13/12        $299,596.97                                                        Number of Days in Cycle                                                     29
 ODeposits/Credits                      $0.00                                                       Minimum Balance This Cycle                                        $299,596.97
Interest Paid                         $11.87                                                        Average Collected Balance                                         $299,596.97
1 Checks/Debits                        -$3.32                                                       Interest Earned During this Cycle                                      $11.87
Service Charges                         $0.00                                                       Interest Paid Year-To-Dale                                            $149.81
Ending Balance 12/12112          $299,605.52                                                        Annual Percentage Yield Earned                                          0.05%

ACCOUNT DETAIL                           FOR PERIOD NOVEMBER 14, 2012                                 • DECEMBER 12, 2012

VIP Interest           Checkin.9.[Redacted]_90_7_9________________________
Date                         Amount             Resulting Balance                   Transaction        Type            Description                                   Debit Card No.
12112                           $11.87                    $299,608.84               Credit                             Interest paid
12112                           -$3.32                    $299,605.52               Debit                              FED TAX V\/ITHHELD




                                                                   Thank you for banking with us.                                                                     PAGE 1 OF 2
Branch bank products and ser11ces offered by Capital One, N.A.,
Capital One Bank '5 a trade name of Capital One, NA                                                                                                               MfMREA   f'=}
and does not refer lo a separately insured institution,
Member FDIC, @2012 Capital One, All rights reserved.                                                                                                              FDIC     l'l,;~1
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                  Bank




        NINA FISCHMAN                                                                                                       @             www.cap,talonebank.com
                                                                                                                                          Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                               @             1-800-655-B/\NK (2265)


                                                                                                                            @             m.capitalonebanK.com


                                                                                                                            ft@]\ Visit your local branch
                                                                                                                            ~       ~---
       • New address? Please cor/actcustomer servioe to update.


  IMPORTANT MESSAGES
  Wny not stay on top of yoll' money with On tine Banking? Check your balances, pay bills, and e\'en transfer money. It's convenient. secure, and FREE' Start
, at caprtatooo'oank.com.
 '-----------------------------------------·
ACCOUNT SUMMARY                                      FOR PERIOD OCTOBER 12, 2012 • NOVEMBER 13, 2012


Capital One Chk with Int (Redacted)9079
Previous Balance 10/11 /12      $299,587.24                                                             Number of Days in Cycle                                                     33
 O Deposits/Credits                                                            $0.00                    Minimum Balance This Cycle                                       $299,587.24
 Interest Paid                                                              $13.51                      Average Collected Balance                                        $299,587.24
1 Checks/Debits                                                              -$3.78                     Interest Earned During this Cycle                                       $13,51
Service Charges                                                                $0.00                    Interest Paid Year-To-Date                                             $137.94
Ending Balance 11 /13/12                                           $299,596.97                          Annual Percentage Yield Earned                                          0.05%

ACCOUNT DETAIL                            FOR PERIOD OCTOBER 12, 2012                                 - NOVEMBER 13, 2012

Capital one Chk with Int [Redacted]9079
                                                                        ---------------------------
Date                         Amount              Resulting Balance                     Transaction Tfpe                     Description                                 Debit Card No.
11/13                         $13,51                        $299,600.75                Credit                               Interest paid
11/13                            -$3,78                     $299,596.97                Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                       PAGE 1 OF2
Branch bank products and servtces offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                   MEMBER   ~
and does not refer to .:i separately inmred institution,
Member FDIC,~ 2012 Capital One, All rights reserved.                                                                                                                  FDIC~
                 Ca~·                                                                      CHECKING               I   SAVINGS             I   CDS          I   IRAS   I   LOANS
                   Bank




         NINA FISCHMAN                                                                                                       @             www.capitalonebank.com
                                                                                                                                           Go green with on/me statements
         703 CARLYLE ST
         WOODMERE NY 115982917                                                                                               @             1-800-655-BANK (2265)


                                                                                                                             @             rn.capitalonebank.corn


                                                                                                                             /@"           Visit your local branch
                                                                                                                             ~~--~
        • New address? Please cortact customer seivice to update.


  IMPORTANT MESSAGES
  Stay on top of ~•our account with On tine Banking. Check your balances, pay bills and even transfer money. It's convenient, secure, and FREE! start at
 .~aptalonebankcom                                                                                                                                                         ______           ./



 ACCOUNT SUMMARY                                     FOR PERIOD SEPTEMBER14,2012 - OCTOBER11,2012


Capital One Chk with Int [Redacted]9079
Previous Balance 09/13/12                                           $299.578.99                          Number of Days in Cycle                                                       28
O Deposits/Credits                                                         $0.00                         Minimum Balance This Cycle                                          $299,578.99
Interest Paid                                                            $11.46                          Average Collected Balance                                           $299,578.99
1 Checks/Debits                                                           -$3.21                         Interest Earned During this Cycle                                        $11.46
Service Charges                                                            $0.00                         Interest Paid Year-To-Date                                              $124.43
Ending Balance 10/11112                                             $299,587.24                          Annual Percentage Yield Earned                                            0.05%


ACCOUNT DETAIL                             FOR PERIOD SEPTEMBER 14, 2012 • OCTOBER 11. 2012

Capital One Chk with Int [Redacted]9079
                                                                         ---------------------------
Date                          Amount              Resulting Balance                     Transaction Type                     Description                                    Debit Card No.
10/11                          $11.46                   $299,590.45                     Credit                               Interest paid
10/11                          -$3.21                   $299,587.24                     Debit                                FED TAX WITHHELD




                                                                      Thank you for banking with us.                                                                         PAGE 1 OF 2
Branch bank products and seJYice$ offeJed by Capital One, NA,
Capital One Bank is a 1rade name of Capital One, NA
and does not refer lo a separaleo/ Insured inslitutlon,
Membe1 FDIC, \Q 2012 c.apllal One, All 1ighls re~ived.
                Ca~"                                                                    CHECKING f SAVINGS f CDS                                   I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
                                                                                                                         @            WWW .capitaloneban k.com
                                                                                                                                      Go green with onl,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                            @            1-800-655-BANK (2265)


                                                                                                                         @            m. capita lone bank .com


                                                                                                                         tr@J\ Visit your local branch
                                                                                                                         ~-------../
       • New address? P~ase cortactcustomer seivice to update.


  IMPORTANT MESSAGES
 We're a~ys airring to improve your banking experience, so v.<cVe tweaked your &atement des~n. You'I see some small changes, but all your info is still
 ~ght here.



 ACCOUNT SUMMARY                                   FOR PERIOD AUGUST 11,2012 - SEPTEMBER 13, 2012


Capital One Chk with Int [Redacted]9079
Previous Balance 08110112       $299,568.97                                                          Number of Days in Cycle                                                    34
O Deposits/Credits                                                         $0.00                     Minimum Balance This Cycle                                      $299,568.97
Interest Paid                                                             $13.91                     Average Collected Balance                                       $299,568.97
1 Checks/Debits                                                            -$3.89                    Interest Earned During this Cycle                                    $13.91
Service Charges                                                             $0.00                    Interest Paid Year-To-Date                                          $112.97
Ending Balance 09/13112                                          $299,578.99                         Annual Percentage Yield Earned                                        0.05%


ACCOUNT DETAIL                           FOR PERIOD AUGUST 11, 2012                              - SEPTEMBER 13, 2012

Capital One Chk with Int [Redacted]9079
                                                                      ---------------------------
Date                         Amount             Resulting Balance                   Transaction Ttpe                     Description                                Debit Card No.
09113                          $13.91                     $299,582.88               Credit                               Interest paid
09113                           -$3.89                    $299,578.99               Debit                                FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                     PAGE 1 OF2
Branch bank products and seivlees offered by Capital One, N.A.,
Capita! One Bank is a trade name of Capital One, NA                                                                                                               MEMDF.R @
and does nol refer to a separalely insured institullon,
Member FDIC,© 2012. Capital One, All 1ights ,eserved.                                                                                                             FDIC ta.'i~
                Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS        I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                       www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                           ~          Visit your local branch




       • New address? Please cortact cuslomer seivlce to update.


  IMPORTANT MESSAGES
 Pay your billsoo «me every lirr.e 'Mth Online Bil Pay. Ifs flee and secure, and lets you manage all your payments from one place. Try tout today at
 captalOnebank.com



·,   _________________________________________.
ACCOUNT SUMMARY                                     FOR PERIOD JULY 13, 2012 - AUGUST 10, 2012                                                                                 PAGE10F2


Capital One Chk with Int [Redacted]9079
Previous Balance 07/12/12                                         $299,560.42                          Number of Days in Cycle                                                     29
 ODeposits/Credits                                                       $0.00                         Minimum Balance This Cycle                                        $299,560.42
Interest Paid                                                          $11.87                          Average Collected Balance                                         $299,560.42
1 Checks/Debits                                                         -$3.32                         Interest Earned During this Cycle                                      $11.87
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                             $99.06
Ending Balance 08/10/12                                           $299,568.97                          Annual Percentage Yield Earned                                          0.05%




                                                                    Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capital One. NA                                                                                                                   MEMRER    @
and does not refer 10 a separalely insttred lnstltulion,
Member FDIC,© 2012 Capital One, All rights reserved.                                                                                                                  FDIC      IYofl
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JULY 13, 2012 - AUGUST 10, 2012                                                 PAGE 2 OF2

 Capital One Chk with Int [Redacted]9079
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 08/10                     $11.87                 $299,572.29        Credit              Interest paid
 08110                     -$3.32                 $299,568.97        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Caplta1 One Bank is a trade name of Capital One. NA                                                                       MfMRER @
and does not refef to .:i separately Insured lnslitulion,
Member FDIC,© 2012 Capilal One, AH rights reserved,
                                                                                                                          FDIC :i71,e,
                Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS         I   IRAS   I   LOANS

                                          Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements


                                                                                                                           @           Visit your local branch




       • New address? Please corlact customer se,vice to update.


  IMPORTANT MESSAGES
 It's vacation season! Keep your bank ti your pockel wherever you go INith M:>bile Banking. DowTiload our app and find out more by texling 'mobie' to
 80101.



·,   ___________________________________________./
 ACCOUNT SUMMARY                                    FOR PERIOD JUNE 13, 2012 - JULY 12, 2012                                                                                 PAGE 1 OF2


Capital One Chk with Int [Redacted)9o79
Previous Balance 06/12/12                                         $299,551.58                          Number of Days in Cycle                                                      30
 0 Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                         $299,551.58
 Interest Paid                                                         $12.28                          Average Collected Balance                                          $299,551.58
 1 Checks/Debits                                                        -$3.44                         Interest Earned During this Cycle                                       $12.28
 Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                              $87.19
Ending Balance 07/12112                                           $299,560.42                          Annual Percentage Yield Earned                                           0.05%




                                                                    Thank you for banking with us.
Branch bank produots end services offered by Capital One, N.A.,
Capllal One Bank is a trade name of Capital One, NA.                                                                                                                   MEMOER {=)
end doe$ nol refer lo a separately Insured institution.
Member FDIC, © 2012 Capital One. All 1ights reseived,                                                                                                                  FDIC ra.11e,
                Ca~-                                                  CHECKING f SAVINGS f CDS             I   IRAS   I   LOANS
                                       Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                        FOR PERIOD JUNE 13, 2012             - JULY 12, 2012                                    PAGE 2 OF 2

  Capital One Chk with Int                     [Redacted]9079
  Date                     Amount          Resulting Balance
                                                               ---------------------------
                                                                 Transaction Type Description Debit Card No.
  07/12                      $12.28                  $299,563.86   Credit                     Interest paid
  07/12                      -$3.44                  $299,560.42   Debit                      FED TAX VV1THHELD




                                                           Thank you for banking with us.
Branch bank products and seNk:es offered by Capital One, NA,
Capital Ooe Bank is a trade name of Capital One, NA                                                                       MEMBER {=)
and does no\ refer to a separatety insured inst1'tulion,
Member FDIC,© 2012 Capital One, All tights feserved.                                                                      FDIC wll<,
                Ca~-                                                                   CHECKING               I   SAVINGS f CDS f IRAS f LOANS
                                        Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                  •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go    green with on/ine statements

                                                                                                                        @;         Visit your local branch




       • New address? Please cortact customer seNice to update.


  IMPORTANT MESSAGES
 Wny oot stay on top of yolf money with Online Bankirig? Check your balances, pay bills, and even transfer money. Ifs convenient, secure, and FREP Start
 at cap~atonebank.com




ACCOUNT SUMMARY                                   FOR PERIOD MAY 11, 2012 • JUNE 12, 2012                                                                              PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9079
Previous Balance 05/10/12                                       $299,541.86                          Number of Days in Cycle                                                          33
0 Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                  $299,541.86
Interest Paid                                                        $13.50                          Average Collected Balance                                   $299,541.86
1 Checks/Debits                                                       -$3.78                         Interest Earned During this Cycle                                $13.50
Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                       $74.91
Ending Balance 06/12/12                                         $299,551.58                          Annual Percentage Yield Earned                                    0.05%




                                                                  Thank you for banking with us.
Branch bank producls and setvices offered by Capnal One, N.A.,
Capital One Bank is a 1rade name of Caphal One, NA                                                                                                           MEMRl!R    {="'f
and does nol refer to a separately insured institution,
Member FDIC,© 2012 Capita! One, All lights re68rved.                                                                                                         FDIC       l';;.'/;.'j
                Ca~-                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS j LOANS
                                       Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                        FOR PERIOD MAY 11, 2012            - JUNE 12, 2012                                      PAGE 2 OF 2

  Capital one Chk with Int                    [Redacted]9079
  Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
  06/12                      $13.50                 $299,555.36      Credit                 Interest paid
  06/12                      -$3.78                 $299,551.58      Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and setvioes offered by Capital One, N.A.,
Cepllal One Bank is a trade name of Capital One, N.A.                                                                      (=}
                                                                                                                      MEMBER
end does. not refer lo a ooparetety insured lnslilUlion,
Member FDIC,© 2012 Capital One, A!I rights reseived.                                                                  FDIC r..·li,~
                Ca~-                                                                       CHECKING               I   SAVINGS             I   CDS         I   IRAS   I   LOANS
                  Bank



        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                                             8           1-800-655-BANK (2265)


                                                                                                                                         www.cap1talonebank.com
                                                                                                                                         Go green with onllne statements

                                                                                                                             @           Visit your local branch




       • New address? Please cortact custorrer service to update.


  IMPORTANT MESSAGES
 Build that home addition OI even help pay tuitiOO. Our rates on hOme equity loans and lines of credit are among \he ~st available . for details, visrt
 CapitalOneBank.oom.




 ACCOUNT SUMMARY                                     FOR PERIOD APRIL 12, 2012 • MAY 10, 2012                                                                                     PAGE 1 OF2


Capital One Chk with Int [Redacted]9079
Previous Balance 04/11/12                                          $299,533.31                           Number of Days in Cycle                                                      29
O Deposits/Credits                                                        $0.00                          Minimum Balance This Cycle                                         $299,533.31
Interest Paid                                                           $11.87                           Average Cottected Balance                                          $299,533.31
1 Checks/Debits                                                          -$3.32                          Interest Earned During this Cycle                                       $11.87
Service Charges                                                           $0.00                          Interest Paid Year-To-Date                                              $61.41
Ending Balance 05/10/12                                            $299,541.86                           Annual Percentage Yield Earned                                           0.05%




                                                                     Thank you for banking with us.
Branch bank products and servtces offered by Capital Ooo, NA.,
Capital Coe Bank is a Ira de name of Capital One, N.A.                                                                                                                   MEMBER    G
and does no! refer lo a separately insured insliluUon,
Member FDIC,© 2012 Capital One.All rights rese1ved.                                                                                                                      FDIC      :'.t\(/i,
               Ca~·                                                    CHECKING       I   SAVINGS   I   CDS   I   IRAS f LOANS

                                    Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD APRIL 12, 2012               - MAY 10, 2012                                        PAGE20F2

  Capital One Chk with Int [Redacted]9079
  Date                  Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
  05/10                    $11.87                $299,545.18        Credit                    Interest paid
  05/10                    -$3.32                $299.541.86        Debit                     FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services altered by Capital one, NA.,
Capital One Bank is a trade name of Cap11al One, N.A.                                                                   MEMBl,;R    @'
and does nol refer 10 a separately Insured lnstilullon,
Member FDIC,© 2012 Capital One, AH tights reserved.                                                                     FDIC        ~11ei
                Ca~-                                                                    CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                         Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                   •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                            ~          Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                         ~          Visit your local branch




       • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
 Go green this spring OOen you choose paperless statements. log in at Caprtal0ne8ank.com and click \he leaf icon nex1 to your account to make the switch.




·'----------------------------------------~·

ACCOUNT SUMMARY                                    FOR PERIOD MARCH 13, 2012 - APRIL 11, 2012                                                                              PAGE1OF2


Capital One Chk with Int [Redacted]9079
Previous Balance 03/12/12                                        $299,524.47                          Number of Days in Cycle                                                  30
O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                     $299,524.47
Interest Paid                                                         $12.28                          Average Collected Balance                                      $299,524.47
1 Checks/Debits                                                        -$3.44                         Interest Earned During this Cycle                                   $12.28
Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                          $49.54
Ending Balance 04/11 /12                                         $299,533.31                          Annual Percentage Yield Earned                                       0.05%




                                                                   Thank you for banking with us.
Branch bank products and setvices offered by Capital One, N.A.,
Capilal One Bank Ga lrade name o1 Capital One. NA                                                                                                                 MEMBER    ,Q
and does not refer lo a separalety insured institution,
Membe1 FDIC,© 2012 Capilal One, All 1ighls ,ase1Ved                                                                                                               FDIC .,.;,
               Ca~-                                                      CHECKING     I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Bank


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD MARCH 13, 2012                 - APRIL 11, 2012                                       PAGE 2 OF 2

 Capital One Chk with Int [Redacted]9079
 Date                    Amount          Resulting Balance         ---------------------------
                                                                     Transaction Type Description Debit Card No.
 04/11                     $12.28                 $299,536.75         Credit                Interest paid
 04/11                     -$3.44                 $299,533.31         Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.
6rancti bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                          MEMBER    (=)
and does no\ refer to a separately ln$1Jred Institution,
Member FOIC, © 2012 Gapltal One, All fights reserved.                                                                        FDIC       i'.;\11/e',
                 Ca~-                                                                      CHECKING f SAVINGS f CDS f IRAS f LOANS
                                           Sank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                                ~          Available 2417

                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with online statements

                                                                                                                             @           Visit your local branch




        • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
  Online Bill Pay isyoorone place to pay almost anything or anyone. Ifs easy and it's fast And l's a!I through one web Site and pass'Mlrd. start today at
  capiakmebankcom.




 ACCOUNT SUMMARY                                     FOR PERIOD FEBRUARY 11, 2012 • MARCH 12, 2012                                                                           PAGE10F2


Capital One Chk with Int [Redacted] 9079
Previous Balance 02110112                                          $299,515.34                           Number of Days in Cycle                                                 31
0 Deposits/Credits                                                        $0,00                          Minimum Balance This Cycle                                    $299,515.34
Interest Paid                                                           $12.68                           Average Collected Balance                                     $299,515.34
1 Checks/Debits                                                          -$3.55                          Interest Earned During this Cycle                                  $12.68
Service Charges                                                           $0.00                          Interest Paid Year-To-Date                                         $37.26
Ending Balance 03/12112                                            $299,524.47                           Annual Percentage Yield Earned                                      0.05%




                                                                      Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capilal One, NA
and does not refer to a separately Insured Institution,
                                                                                                                                                                   MEMRF.R    A
                                                                                                                                                                   FDIC ::.,,...~
Member FDIC,© 2012 Capllal One, AH fights reserved,
               Ca~·                                                   CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD FEBRUARY 11, 2012          - MARCH 12, 2012                                     PAGE 2 OF 2

 Capital One Chk with Int [Redacted]9079
 Date                    Amount           Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 03/12                    $12.68                $299,528.02        Credit              Interest paid
 03/12                    -$3.55                $299.524.47        Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital one, NA,
Capilal One Bank is a trade name of Capilal One, NA                                                                     MEMBER    @
and does not refer to a separately insured institution,
Member FDIC,© 2012 Capital One, All rights reserved.                                                                    FDIC      tU/,.'I
                                                                                        CHECKING              I   SAVINGS            I   CDS      I   IRAS   I   LOANS




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                   •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                            ~          Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




       • New address? Please cortact customer seivice to update.


  IMPORTANT MESSAGES
 Wny not stay on top of yotr money with Online Banking? Checkyour balances, pay bills and even transfer money, It's oonvenient, secure. and FREE! startat
 capita!Onebankcom




ACCOUNT SUMMARY                                    FOR PERIOD JANUARY 13, 2012 - FEBRUARY 10, 2012                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted]9079
Previous Balance 01/12/12                                        $299,506.79                         Number of Days in Cycle                                                  29
o Deposits/Credits                                                      $0.00                        Minimum Balance This Cycle                                     $299,506.79
Interest Paid                                                         $11.87                         Average Collected Balance                                      $299,506.79
1 Checks/Debits                                                        -$3.32                        Interest Earned During this Cycle                                   $11.87
 Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                          $24.58
Ending Balance 02110112                                          $299,515.34                         Annual Percentage Yield Earned                                       0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capllal One Bank is a trade name of Capital One, NA                                                                                                              MEMBER    {=)
and does not refer lo a separately Insured inslilullon,
Member FDIC,® 2012 Capital One, All rights rese,ved.                                                                                                             FDIC      t'e{1ie,
               Ca~·                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    Sank


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD JANUARY 13, 2012              - FEBRUARY 10, 2012                                  PAGE 2 OF 2

 Capital One Chk with Int [Redacted]9079
 Date                    Amount          Resulting Balance        ---------------------------
                                                                    Transaction Type Description Debit Card                                  No.
 02/10                     $11.87              $299,518.66           Credit              Interest paid
 02/10                     -$3.32              $299,515.34           Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and seJVtces offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                 @
and does. not refer to .:i separately Insured institution,
Member !="DIC,© 2012 Capilal One, Alt rights reserved,
                                                                                                                          MEMBER
                                                                                                                          FDIC      ti,..,
                Ca~-                                                                      CHECKING               I   SAVINGS            I   CDS ( IRAS ( LOANS

                                          Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              W           Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with on/ine statements

                                                                                                                           @;          Visit your local branch




       • New address? Please cortact customer servioe to update.


  IMPORTANT MESSAGES
 Too many paper piles? Simplify with convenient and secure online statements. Log in at CapitalOne.com and click. the leaf icon next to your account to
 enroll,




 ACCOUNT SUMMARY                                    FOR PERIOD DECEMBER 13, 2011 - JANUARY 12, 2012                                                                       PAGE 1 OF 2


Capital One Chk with Int [Redacted]9079
Previous Balance 12/12/11        $299,497.64                                                           Number of Days in Cycle                                                           31
O Deposits/Credits                     $0.00                                                           Minimum Balance This Cycle                                   $299,497.64
Interest Paid                                                               $12.71                     Average Collected Balance                                    $299,497.64
1 Checks/Debits                                                         -$3.56                         Interest Earned During this Cycle                                     $12.71
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                            $12.71
Ending Balance 01 /12/12                                          $299,506.79                          Annual Percentage Yield Earned                                          0.05%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                              MEMBER    @
and does no! refer to a separately ln$Ured institution.
Member FDIC,© 2012 Capital One, All rights reserved.                                                                                                             FDIC      l'.;,¾'1/el
               Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD DECEMBER 13, 2011            - JANUARY 12, 2012                                    PAGE 2 OF2

 Capital One Chk with Int                    [Redacted]9079
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 01/12                      $12.71                 $299,510.35       Credit              Interest paid
 01112                      -$3.56                 $299,506.79       Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Cap\lal One Bank is a lrade name of Capftal One, NA                                                                        MEMBER    <=::t
and does not refer to a separately insured inslilutlon,
Membe1 FDIC,© 2012 Capital One, All tights reserved.                                                                       FDIC      Wilr,
                                                                                      CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                 •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                          ~           Available 2417

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with on/ine statements

                                                                                                                       ~           Visit your local branch




       • New address? Please e-0r1act customer service lo update.


  IMPORTANT MESSAGES
 Holklay $hopping? Chock your balance while out and about with Mobile Banking. Use our Android 01 !Phone app or find out more at
 cap!alOnebankconvmoblle.




ACCOUNT SUMMARY                                   FOR PERIOD NOVEMBER 11, 2011 - DECEMBER 12, 2011                                                                    PAGE 1 OF2


Capital One Chk with Int [Redacted)9079
Previous Balance 11/10/11                                       $299,488.19                         Number of Days in Cycle                                               32
 O Deposits/Credits                                                    $0.00                        Minimum Balance This Cycle                                  $299,488.19
Interest Paid                                                        $13.13                         Average Collected Balance                                   $299,488.19
1 Checks/Debits                                                       -$3.68                        Interest Earned During this Cycle                                $13.13
Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                      $343.27
Ending Balance 12/12/11                                         $299,497.64                         Annual Percentage Yield Earned                                    0.05%




                                                                  Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a lrade name of Capital One, NA                                                                                                               @
                                                                                                                                                             MEMBER
and does not refer lo a separately insured institution.
Member FDIC,© 2011 Capital One, All 1ighls reserved.                                                                                                         FDIC ~,
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                      Sank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FORPERIOD NOVEMBER11,2011               - DECEMBER12,2011                                      PAGE20F2

 Capital one Chk with Int                    [Redacted]9079
  Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 12/12                    $13.13                $299,501.32          Credit              Interest paid
 12/12                    -$3.68                $299,497.64          Debit               FED TAX W1THHELD




                                                           Thank you for banking with us.
Branch bank products and S81ViceS offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                       MF.M8F.R    f=}
and does 001 refer to a separately insured inslitution,
Member FDIC,© 2011 Capilal One, All rights reserved                                                                       FDIC        ta,1,.1
                 Ca~-                                                                     CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                          Sank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                             9          Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                           @          Visit your local branch




        • New address? Please cortact customer se!'lioe to update.


  IMPORTANT MESSAGES
  Too many paper piles? Simplify with convenient and secure online statements. Log !n at CapitalOne.com aod click the leaf kon next to your account to
  enroll.




 ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 14, 2011 • NOVEMBER 10, 2011                                                                          PAGE10F2


Capital One Chk with Int [Redacted)9o79
Previous Balance 1 0/13/11                                        $299,479.92                          Number of Days in Cycle                                                    28
0 Deposits/Credits                                                       $0.00                         Minimum Balance This Cycle                                       $299,479.92
Interest Paid                                                          $11.49                          Average Collected Balance                                        $299,479.92
1 Checks/Debits                                                         -$3.22                         Interest Earned During this Cycle                                     $11.49
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                           $330.14
Ending Balance 11/10/11                                           $299,488.19                          Annual Percentage Yield Earned                                         0.05%




                                                                    Thank you for banking with us.
Branch bank products and services offa1ed by Capilal One, N.A.,
Capita! One Bank is a trade name of Capllal One, NA                                                                                                                      <=)
                                                                                                                                                                    MEMBER
and does nol rerer lo a separately insured institution,
Member FDIC.© 2011 Caoilal One. All 1iohls reserved.                                                                                                                FDIC ;'.;\,~~
                                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS




 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD OCTOBER 14, 2011          - NOVEMBER 10, 2011                             PAGE 2 OF2

  Capital one Chk with Int                   [Redacted]9079
  Date                   Amount           Resulting Balance    ---------------------------
                                                                 Transaction Type Description Debit Card No.
 11110                      $11.49                 $299,491.41    Credit              Interest paid
 11110                      -$3.22                 $299,488.19    Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and servkes offered by Capital One, NA,
Capital One Bank is a lrade name of Capital One, N.A.                                                                  M'EMHER @
and does 001 refer to a separately insured institution,
Member FDIC,© 2011 Capital One, All righls resewed.                                                                    FDIC IY~d
                 Ca~-                                                                 CHECKING              I   SAVINGS               I   CDS   I   IRAS   I   LOANS
                                        Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                 •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                          W          Available 1417

                                                                                                                                  www.capitalonebank.com
                                                                                                                                  Go green with on/ine statements

                                                                                                                      •           Visit your local branch




       • New address? Please cortact customer sel'lice to update.


  IMPORTANT MESSAGES
 We've added to our roobile apps! Check balances, transfe1 funds, pay bills and more--nowfrom your Android phone. Download today at
 capita10ne.comrrrobile-ban kill).



                                                                                                                                                                                    ,




ACCOUNT SUMMARY                                   FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13, 2011                                                                      PAGE 1 OF 2


Capital One Chk with Int [Redacted)9079
Previous Balance 09/13/11                                       $299,471.06                         Number of Days in Cycle                                                    30
 0 Deposits/Credits                                                    $0.00                        Minimum Balance This Cycle                                    $299,471.06
Interest Paid                                                        $12.31                         Average Collected Balance                                     $299,471.06
1 Checks/Debits                                                       -$3.45                        Interest Earned During this Cycle                                  $12.31
Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                        $318.65
Ending Balance 10/13/11                                         $299,479.92                         Annual Percentage Yield Earned                                      0.05%




                                                                  Thank you for banking with us.
Branch bank prOOucts and seJVlces offered by Cap"al One, N.A.,
Capital One Bank is a trade name of Cap~•II One, N.A.                                                                                                          MEMBER    <=l
and does nol refer to a separately insured lnslitulion.
Member FDIC,© 2011 Capl1a1 One, All rights reserved.
                                                                                                                                                               FDIC w1i.,
              Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                    Bank


 NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13, 2011                                               PAGE 2 OF2

 Capital One Chk with Int [Redacted]9079
 Date                   Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 10113                    $12.31                 $299,483.37        Credit              Interest paid
 10113                    -$3.45                 $299,479.92        Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and ser11ceS offered by Capital one, NA.,
Capital One Bank is a trade name of C0pital One, NA                                                                       MEMBER    @
and does not refer to a separately Insured lnslltutlon,
Member FDIC,© 2011 Capital One, All 1ighls reserved.                                                                      FDIC      :,;,~·i
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                      Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                            1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                     Available 2417

                                                                                                  www.capitalonebank.com
                                                                                                  Go green with on/ine statements

                                                                                          (mu     Visit your local branch




       • New address? Please cortactcuslomer seNice to update.


  IMPORTANT MESSAGES




 ACCOUNT SUMMARY                               FOR PERIOD AUGUST 11, 2011 - SEPTEMBER 13, 2011                                    PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9079
Previous Balance 08/10/11                                 $299,458.95         Number of Days in Cycle                                    34
 0 Deposlts/Creclits                                             $0,00        Minimum Balance This Cycle                       $299,458.95
Interest Paicl                                                 $16.82         Average Collectecl Balance                       $299,458.95
1 Checks/Debits                                                 -$4,71        Interest Earned During this Cycle                     $16.82
Service Charges                                                  $0,00        Interest Paid Year-To-Date                           $306.34
Ending Balance 09/13/11                                   $299,471.06         Annual Percentage Yield Earned                         0.06%




                                                            Thank you for banking with us.
Branch bank products and 'S0TVioes offe1ed by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                         MEMDl!:R @
and does not refer lo e separately Insured lnstilulion,
Member FDIC,© 2011 Capl\al One, All rights reseNed,                                                                         FDIC r..'i,,
               Ca~-                                                     CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Sank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD AUGUST 11, 2011               - SEPTEMBER 13, 2011                                  PAGE20F2

 Capital One Chk with Int                   [Redacted]9079
 Date                    Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 09/13                    $16.82               $299,475.77           Credit               Interest paid
 09/13                    -$4.71               $299,471.06           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and servtces offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capital One. NA                                                                        MEMRER    f'=)
and does not refer to a separately Insured lns1ilullon,
Member FDIC,© 2011 Capital One, All 1ighls reserved.                                                                       FDIC      :'.er~,
                 Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                         Bank



        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                                         •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                            ~ Available 2417
                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




        • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
  Online Bill Pay is yoorone plao, lo pay almost anything or anyone. Ifs easy and fs fast And fs all lhrough one VI~, sie and pa$SW01d. Slarttodayal
  caplalOnebankcom



 •,   _________________________________________.
ACCOUNT SUMMARY                                    FOR PERIOD JULY 14, 2011 - AUGUST 10, 2011                                                                                PAGE 1 OF2


Capital On@ Chk with Int [Redacted]9079
Previous Balance 07/13/11        $299 .44 2 .41                                                      Number of Days in Cycle                                                     28
 ODeposits/Credits                      $0.00                                                        Minimum Balance This Cycle                                        $299,442.41
Interest Paid                          $22.97                                                        Average Collected Balance                                         $299,442.41
1 Checks/Debits                        -$6.43                                                        Interest Earned During this Cycle                                         $22.97
Service Charges                         $0.00                                                        Interest Paid Year-To-Date                                               $289.52
Ending Balance 08/10/11         $299,458.95                                                          Annual Percentage Yield Earned                                             0.10%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                                                                    @
                                                                                                                                                                  MF.MRF.R
and does not refer ta a separately insured inslilulion.
Member fOIC, © 2011 Capital One, Al rights reseJVed.                                                                                                              FDIC r;).'i.~
               Ca~-                                                     CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JULY 14, 2011             - AUGUST 10, 2011                                         PAGE 2 OF2

  Capital one Chk with Int                  [Redacted]9079
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 08/10                    $22.97                  $299 .465.38       Credit               Interest paid
 08/10                      -$6.43                $299.458.95        Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and seJVices orfe1ed by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                        MEMBER    @
and does not refer to a separately insured ins.tllulion,
Member FDIC,© 2011 Capital One, AH tights reserved,                                                                        FDIC      r,..1>\l.
               Ca~-                                                                 CHECKING              I   SAVINGS           I   CDS j IRAS       I   LOANS

                                       Bank



       NINA FISCHMAN
       703 CARLYLE ST                                                                                                          1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                                   Available 2417

                                                                                                                               www.capitalonebank.com
                                                                                                                               Go green with online statements

                                                                                                                    ~          Visit your local branch




       • New address? Please corlact customer seivice to update.


 IMPORTANT MESSAGES
 Wny not slay on top of yotr money~ Onhne Banking? Check your balances, pay bills, and even transfer money. It's convenient secure and FREE! start
 at caprtalonebankcom.




ACCOUNT SUMMARY                                  FOR PERIOD JUNE 11, 2011 • JULY 13, 2011                                                                         PAGE 1 OF 2


Capital One Chk with Int [Redacted]9079
Previous Balance 06/10/11                                     $299,422.92                        Number of Days in Cycle                                                 33
0 Deposits/Credits                                                   $0.00                       Minimum Balance This Cycle                                  $299,422.92
Interest Paid                                                      $27.07                        Average Collected Balance                                   $299,422.92
1 Checks/Debits                                                     -$7.58                       Interest Earned During this Cycle                                $27.07
Service Charges                                                      $0.00                       Interest Paid Year-To-Date                                      $266.55
Ending Balance 07/13111                                       $299,442.41                        Annual Percentage Yield Earned                                    0.10%




                                                                Thank you for banking with us.
Branch bank products and servtces onered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                                                         @
                                                                                                                                                         MEMBER
and does not refer lo a separalely Insured lnslitulion.
Member FDIC,© 2011 Capital One, All 1ighls ,eseived.                                                                                                     FDIC r,,,"i,~
               Ca~-                                                    CHECKING        I   SAVINGS f CDS       I   IRAS f LOANS
                                     Bank

 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD JUNE 11, 2011               - JULY 13, 2011                                  PAGE 2 OF 2

 Capital One Chk with Int                    [Redacted]9079
 Date                    Amount           Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 07/13                      $27.07                 $299 .44 9. 99   Credit                     Interest paid
 07/13                      -$7.58                 $299.442.41      Debit                      FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital one, NA..
Capital One Bank is a Ira de natne of Capital One, NA                                                                    MF.MRl:R @
and does not rerer to a separately insured institution,
Member FOIC, © 2011 Capl!al One, All rlgllts reserved.                                                                   FDIC ;ii.,
                 Ca~-                                                                    CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                          Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                               1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                                        Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @           Visit your local branch




        • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
  Wrth Direct Deposil your paycheck is automatical~ put in your bank account 1rs fast_ Ifs easy. Ws secure. Set up Direct Deposit ¼Uh your empklyer today!




 ACCOUNT SUMMARY                                    FOR PERIOD MAY 12, 2011 • JUNE 10, 2011                                                                                   PAGE1OF2


Capital One Chk with Int [Redacted] 9079
Previous Balance 05/11 /11                                        $299,405.20                          Number of Days in Cycle                                                              30
 O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                       $299.405.20
 Interest Paid                                                         $24.61                          Average Collected Balance                                        $299,405.20
 1 Checks/Debits                                                        -$6.89                         Interest Earned During this Cycle                                     $24.61
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                           $239.48
Ending Balance 06110111                                           $299,422.92                          Annual Percentage Yield Earned                                         0.10%




                                                                    Thank you for banking with us.
Branch bank products and services oflered by Capital One, NA.,
Capltal One Bank is a trade name of Capital One, NA                                                                                                                 MF.MRFR    @
and does not refer lo a separately lnwred institution.
Member FDIC.© 2011 Caoilal One. All riahts reserved.                                                                                                                FDIC       ::i.."i!r,
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS f LOANS

                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD MAY12,2011                - JUNE10,2011                                       PAGE 2 OF 2

 Capital One Chk with Int [Redacted]9079
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No,
 06/10                    $24.61               $299.429.81           Credit               Interest paid
 06/10                    ·$6.89               $299.422.92           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services orfeted by Capital one, N.A.,
Capital One Bank is a trade name of Capi1al One, NA                                                                  MEMBER    @
and does not refer to a separalely insured institution,
Member FDIC,© 2011 Capital One, All rights reserved.                                                                 FDIC ~,
                 Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS
                                          Bank




                                                                                                                             •
        NINA FISCHMAN
        703 CARLYLE ST                                                                                                                   1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                            Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                             @          Visit your local branch




       • New address? Please cor.:actcustomer seivice to update.


  IMPORTANT MESSAGES
 With Direct Deposit your pa\theck is automatital\' put in your bank account It's fast It's easy. It's secure. Set up Direct Depostt wtth your emptyer lodayr




ACCOUNT SUMMARY                                      FOR PERIOD APRIL 13, 2011 - MAY 11, 2011                                                                                   PAGE 1 OF 2


Capital One Chk with Int [Redacted]9079
Previous Balance 04/12/11                                          $299,388.07                           Number of Days in Cycle                                                    29
 O Deposits/Credits                                                      $0.00                           Minimum Balance This Cycle                                       $299,388.07
 Interest Paid                                                          $23.79                           Average Collected Balance                                        $299,388.07
 1 Checks/Debits                                                             -$6.66                      Interest Earned During this Cycle                                     $23.79
 Service Charges                                                         $0.00                           Interest Paid Year-To-Date                                           $214.87
Ending Balance 05/11 /11                                           $299,405.20                           Annual Percentage Yield Earned                                         0.10%




                                                                     Thank you for banking with us.
Branch bank producis and seNices ollered by Capital One, N.A.,
Capital One Bank is a trade name of CapHal One, NA                                                                                                                     MEMBER    f'=}
and does not refer to a separatet-( insured institullon,
Member FDIC,© 2011 Capital One, All r\ghls resewed.                                                                                                                    FDIC       t..1/e~
              Ca~-                                                    CHECKING       J   SAVINGS      J   CDS   J   IRAS   J   LOANS
                                   Bank

NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD APRIL 13, 2011                - MAY 11, 2011                                              PAGE20F2

 Capital One Chk with Int [Redacted]9079
 Date                   Amount         Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 05111                    $23.79                $299 .411.86       Credit                    Interest paid
 05111                    -$6.66                $299,405.20        Debit                     FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a Ira de name of Capital One, NA.                                                                               @
                                                                                                                               MEMRER
and doe$ no! refer to a separalety Insured lnslilullon,
Member FOIC, © :2011 Capital One, All righls reserved.                                                                         FDIC ;,,.'iri
               Ca~·                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                           1·800-655-BANK (2265)
        WOODMERE NY 115982917                                                                    Available 2417

                                                                                                 www.capitalonebank.com
                                                                                                 Go green with on/ine statements

                                                                                         @       Visit your local branch




       • New address? Please cortact customer seivice to update.


  IMPORTANT MESSAGES




ACCOUNT SUMMARY                                FOR PERIOD MARCH 11, 2011 • APRIL 12, 2011                                           PAGE10F2


Capital One Chk with Int [Redacted]9079
Previous Balance 03/10/11                                 $299,356.77        Number of Days in Cycle                                      33
 0 Deposits/Credits                                             $0.00        Minimum Balance This Cycle                       $299,356.77
Interest Paid                                                  $43.47        Average Collected Balance                        $299,356.77
1 Checks/Debits                                               -$12.17        Interest Earned During this Cycle                        $43.47
Service Charges                                                 $0.00        Interest Paid Year-To-Date                              $191.08
Ending Balance 04/12/11                                   $299,388.07        Annual Percentage Yield Earned                            0.16%




                                                           Thank you for banking with us.
Branch bank products and services offered by Capltal One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                        MEMBER    G
and does nol refer to a separately Insured inslitution,
Member FDIC,© 2011 Capital One, All 1ighls reseived                                                                        FDIC tii,,
               Ca~·                                                  CHECKING        I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD MARCH 11, 2011           - APRIL 12, 2011                                            PAGE20F2

  Capital One Chk with Int                   [Redacted]9079
                                                                ·---------------------------
  Date                   Amount           Resulting Balance       Transaction Type         Description                          Debit Card No.
 04/12                     $43.47                  $299 .400.24   Credit                   Interest paid
 04/12                    -$12.17                  $299,388.07    Debit                    FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a trade name of Capital One, N.A.                                                                        MEMBER   {=)
and does not refer to a separalety insured ins1i1u1ion,
Member FDIC,© 2011 Capilal One, All 1ights 1ese,ved.                                                                         FDIC      \.',,,'/!ri
                Ca~-                                                                   CHECKING               I   SAVINGS            I   CDS      I   IRAS   I   LOANS

                                        Sank




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                   •           1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                             ~          Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        ~           Visit your local branch




       • New address? Please cor1act customer service to update.


 IMPORTANT MESSAGES
 Wny not stay on top of yo a money with Online Bankir(I? Check your balances, pay b!lls, and even transfer money. lrs convenient, secure, and FREE' start
 at capitak:lnebank.com.




ACCOUNT SUMMARY                                    FOR PERIOD FEBRUARY 11, 2011 • MARCH 10, 2011                                                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9079
Previous Balance 02/10/11                                        $299,323.70                         Number of Days in Cycle                                                        28
 O Deposits/Credits                                                    $0.00                         Minimum Balance This Cycle                                     $299,323.70
Interest Paid                                                         $45.93                         Average Collected Balance                                      $299,323.70
1 Checks/Debits                                                      -$12.86                         Interest Earned During this Cycle                                   $45.93
Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                         $147.61
Ending Balance 03/10111                                         $299,356.77                          Annual Percentage Yield Earned                                          0.20%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capi1al One, N,A.,
Capital One Bank is a lrade name of CapHal Ona, NA                                                                                                               MEMBER    @
and does not refer to a separately insured lnslilutlon.
Member FDIC,© 2011 Capital One:, A!I 1ights reseJVed.                                                                                                            FDIC      ll),~~
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     sank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 11, 2011            - MARCH 10, 2011                                      PAGE 2 OF2

 Capital One Chk with Int [Redacted]9079
  Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 03/10                     $45.93                  $299,369.63       Credit              Interest paid
 03/10                    -$12.86                  $299,356.77       Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital one, N.A.,
Capilal One Bank is a 1mde name of Capital One, N.A                                                                       MFMRF.R    G
and does not refer to a separately Insured inslilulion,
Member FDIC,© 2011 Capilal One, All rights reserved.                                                                      FDIC       tw//ei
               Ca~·                                                  CHECKING    f   SAVINGS   f   CDS   f   IRAS   f   LOANS

                 Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                  •      1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                           ~ Available 2417
                                                                                               www.capitalonebank.com
                                                                                               Go green with on/ine statements

                                                                                       ~       Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAOES




 ACCOUNT SUMMARY                               FOR PERIOD JANUARY 13, 2011 • FEBRUARY 10, 2011                                     PAGE 1 OF 2


Capital One Chk with Int [Redacted]9079
Previous Balance 01/12/11       $299,289.46                                 Number of Days in Cycle                                    29
 0 Deposits/Credits                   $0.00                                 Minimum Balance This Cycle                       $299,289.46
Interest Paid                        $47.56                                 Average Collected Balance                        $299,289.46
1 Checks/Debits                     -$13.32                                 Interest Earned During this Cycle                     $47.56
 Service Charges                      $0.00                                 Interest Paid Year-To-Date                           $101.68
Ending Balance 02/10/11         $299,323.70                                 Annual Percentage Yield Earned                         0.20%




                                                           Thank you for banking with us.
Branch bank products and seJVlces offered by Capital one, NA,
Capital One Bank is a !rade name of Capi1al One, NA                                                                           {=)
                                                                                                                         MF.MHER
and does no! refer to a separa!ely insured lnslilulion.
Member FDIC,© 2011 Capllal One, All 1ighls reserved.                                                                     FDIC w/i£,
               Ca~·                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS

                                    Bank


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD JANUARY 13, 2011              - FEBRUARY 1o, 2011                                   PAGE 2 OF2

 Capital One Chk with Int [Redacted]9079
 Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 02/10                     $47.56                $299,337.02         Credit              Interest paid
 02/10                    -$13.32                $299,323.70         Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capilal One, N.A.,
Capital One Bank is a trade name of Cepttal One, N.A.                                                                      MEMBER    @
and does nol refer to a separa\ety insured Institution,
Membe1 FDIC,© 2011 Capital Ona, All 1ighls reseived                                                                        FDIC      w~~
                Ca~·                                                                     CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               9          Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                           @           Visit your local branch




       • New address? Please coo:act customer service to update.


  IMPORTANT MESSAGES
 Tum off the Paper and get your statements on line! It's the safe and convenient way to track yoor account transactions through asecure Web site. Enroll at
 capla!Onebankcom




ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 11. 2010 - JANUARY 12. 2011                                                                           PAGE 1 OF2


Capital One Chk with Int [Redacted]9079
Previous Balance 12/10/10                                         $299,250.49                           Number of Days in Cycle                                                              33
O Deposits/Credits                                                      $0.00                           Minimum Balance This Cycle                                      $299,250.49
Interest Paid                                                          $54.12                           Average Collected Balance                                       $299,250.49
1 Checks/Debits                                                       -$15.15                           Interest Earned During this Cycle                                    $54,12
Service Charges                                                         $0.00                           Interest Paid Year-To-Date                                           $54.12
Ending Balance 01/12111                                           $299,289.46                           Annual Percentage Yield Earned                                        0.20%




                                                                    Thank you for banking with us.
Branch bank products and servtces orrered by Capital One, N.A.,
Capital One Bank tS a trade name of Capital One, NA                                                                                                                  MEMBER    1;=)
and does not refer to .i separalet-( insured institulion.
Member FDIC,© 2011 Capital One, All rights reserved.                                                                                                                 FDIC      i'.l);/,1;,
               Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                     sank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD DECEMBER 11, 2010 - JANUARY 12, 2011                                              PAGE 2 OF 2

  Capital One Chk with Int                  [Redacted]9079
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 01/12                     $54.12                 $299,304.61        Credit              Interest paid
 01/12                    -$15.15                 $299,289.46        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank produots and seivloes offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capital One, NA                                                                        MEMRS::R (=)
and does nol refer to a separate¥ Insured inslilulion,
Member FDIC,© 2011 Capital One, AH 1ighls reserved.                                                                        FDIC \:;)foe,
                 Ca~-                                                                    CHECKING               I   SAVINGS            I   CDS      I   IRAS   I   LOANS
                                          Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                   •           1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                            9           Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @           Visit your local branch




        • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
  Turn off the Paper and get your statement$ online! Ifs the sale and convenient way to trackyoor account transactions through asecure Web site. Enron at
  caplalonebankcom




 ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 11, 2010 • DECEMBER 10, 2010                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted]9079
Previous Balance 11/10/10                                         $298,444.61                          Number of Days in Cycle                                                  30
1 Deposits/Credits                                                    $753.98                          Minimum Balance This Cycle                                     $298,444.61
Interest Paid                                                          $72.09                          Average Collected Balance                                      $298,997.52
1 Checks/Debits                                                       -$20.19                          Interest Earned During this Cycle                                   $72.09
Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                       $2,827.93
Ending Balance 12/10/10                                           $299,250.49                          Annual Percentage Yield Earned                                       0.29%




                                                                    Thank you for banking with us.
Branch bank products and selVices offered by Capital One, N.A.,
Capilel One Bank is a lrade name of Capital One, NA                                                                                                                MEMBER    @
and does not refer to a separately insured lnstilullon,
Member FDIC,© 2010 Capilal One, All rights reseNed.                                                                                                                FDIC      ~i
                 Ca~-                                                    CHECKING   I SAVINGS I CDS I IRAS I LOANS
                                        Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                          FOR PERIOD NOVEMBER 11, 2010          - DECEMBER 10, 2010                           PAGE 2 OF 2

  Capital One Chk with Int [Redacted]9079
  Date                     Amount            Resulting Balance
                                                                   ---------------------------
                                                                     Transaction Type Description Debit Card No.
  11119                     $753.98                    $299,198.59    Credit           Interest adjustment credit
  12110                      $72.09                    $299,270.68    Credit           Interest paid
  12110                     -$20.19                    $299,250.49    Debit            FED TAX WITHHELD




                                                             Thank you for banking with us.
Branch bank products and ser.iioos offered by Capital One, N.A.,
Capital One Bank is a trade name of Capita\ One, NA                                                                 MEMBER    Q
and does not refer lo a separalet-f lnsured Institution,
Member FDIC,© 2010 Capital One, All rights reseived.                                                                FDIC      ~R
                Ca~-                                                                     CHECKING               I   SAVINGS            I   CDS        I   IRAS   I   LOANS

                                         Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              ~ Available 2417
                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go    green with online statements

                                                                                                                          @           Visit your local branch




       • New address? P~ase cortactcustomer service to update.


  IMPORTANT MESSAGES
 Oop;! Our previous Instructions for Going Papertess ,~re wrong. Instead, log into your account at capitalonebank.com. In SeW Service. click on Set
 Statement Oe!rte1y Preferences.




ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 14, 2010 - NOVEMBER 10, 2010                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted) 9079
Previous Balance 10/13/10                                        $298,395.16                           Number of Days in Cycle                                                    28
 0 Deposits/Creclits                                                   $0.00                           Minimum Balance This Cycle                                       $298,395.16
 Interest Paid                                                        $68.68                           Average Collectecl Balance                                       $298,395.16
 1 Ch eeks/Debits                                                    -$19.23                           Interest Earned During this Cycle                                     $68.68
 Service Charges                                                       $0.00                           Interest Paid Year-To-Date                                         $2,001.86
Ending Bala nee 11/10/1 O                                        $298,444.61                           Annual Percentage Yield Earned                                         0.30%




                                                                    Thank you for banking with us.
Branch bank products and se!Vices offe1ed by Capital One, N.A.,
Capllal One Bank is a trade name of Capttal One, NA
and does not refer toe separately insured institution,
Membe1 FDIC,© 2010 Capital One,All lights 1eserved.
               Ca~-                                                    CHECKING   I   SAVINGS    I   CDS   I   IRAS f LOANS

                                      Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                        FOR PERIOD OCTOBER 14, 2010 • NOVEMBER 10, 2010                                        PAGE 2 OF 2

  Capital One Chk with Int [Redacted]9079
  Date                    Amount           Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
  11/10                     $68.68                  $298 .463.84    Credit              Interest paid
  11/10                    -$19.23                  $298,444.61     Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services ortered by Capital One, NA.,
Capital One Bank is 0 trade name of Capital One, NA                                                                  MEMBER    (=)
and does not refer to a separalel)' Insured lnslltutlon,
Membe1 FDIC,© 2010 Capilal One, All 1ighls reseived.                                                                 FDIC      ilM1/e'I
                Ca~-                                                                      CHECKING               I   SAVINGS f CDS f IRAS                  I   LOANS
                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               9          Available 2417
                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                            9          Visit your local branch




       • New address? Please corlact custorrer servioe to update.


  IMPORTANT MESSAGES
 Turn off the Paper and get your statements online! lfs the safe and convenient way to track yoor aocount transactions 24f7 through -a secure Web site.
 Enron atcapttalonebankcom.




ACCOUNT SUMMARY                                     FOR PERIOD SEPTEMBER 14, 2010 • OCTOBER 13, 2010                                                                   PAGE 1 OF 2


Capital One Chk with Int [Redacted)9079
Previous Balance 09/13/1 o                                        $298,306.87                           Number of Days in Cycle                                               30
O Deposits/Credits                                                      $0.00                           Minimum Balance This Cycle                                  $298,306.87
Interest Paid                                                         $122.62                           Average Collected Balance                                   $298,306.87
1 Checks/Debits                                                       -$34.33                           Interest Earned During this Cycle                               $122.62
 Service Charges                                                        $0.00                           Interest Paid Year-To-Date                                    $1,933.18
Ending Balance 10/13/10                                           $298,395.16                           Annual Percentage Yield Earned                                    0.50%




                                                                     Thank you for banking with us.
Branch bank products and services offe1ed by Capital one, NA,
Capital One Bank is a trade name of Capital One, NA                                                                                                              MfMRER @
and does not refer to a separalely insured Institution.
Member FDIC,© 2010 Capilal One, All rights resewed.
                                                                                                                                                                 FDIC :;'1,e,
                                                                       CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS




 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD SEPTEMBER 14, 2010 - OCTOBER 13, 2010                                             PAGE 2 OF 2

 Capital One Chk with Int                    [Redacted]9079
  Date                    Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 10/13                    $122.62                  $298,429.49      Credit              Interest paid
 10/13                    -$34.33                  $298,395.16      Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital one, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER    @
and does not refer lo a separately Insured lnstilution,
Member FDIC,© 2010 Capital One, All ,ighls reserved.                                                                      FDIC      l'e."'i.i
                Ca~-                                                                     CHECKING               I   SAVINGS f CDS                    I   IRAS   I   LOANS

                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              9          Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                           @,         Visit your local branch




       • New address? Please cortact customer seNice to update.


  IMPORTANT MESSAGES
 Turn off the Paper and get your statements on tine! Ifs the safe and convenient way to hack your account transactions 24f7 through a secure Web site.
 Enron atcapttalonebankcom




ACCOUNT SUMMARY                                     FOR PERIOD AUGUST 12, 2010 • SEPTEMBER 13, 2010                                                                           PAGE 1 OF 2


Capital One Chk with Int [RedactedJ9079
Previous Balance 08/11/10        $298,199.49                                                           Number of Days in Cycle                                                    33
O Deposits/Credits                     $0.00                                                           Minimum Balance This Cycle                                       $298,199.49
Interest Paid                        $149.14                                                           Average Collected Balance                                        $298,202.74
1 Checks/Debits                      -$41.76                                                           Interest Paid During this Cycle                                      $149.14
Service Charges                        $0.00                                                           Interest Paid Year-To-Date                                         $1,810.56
Ending Balance 09/13/1 O         $298,306.87                                                           Annual Percentage Yield Earned                                         0.55%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                 MEMBl!R    @
and does nol refer to a separa\ely insured institution,
Member FDIC,© 2010 Capila\ One, All rights reserved.                                                                                                                FDIC       :'.iii11ei
               Ca~-                                                   CHECKING    I   SAVINGS f CDS f IRAS f LOANS

                                      Sank

 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD AUGUST 12, 2010            - SEPTEMBER 13, 2010                     PAGE 2 OF 2

 Capital One Chk with Int [Redacted]9079
  Date                   Amount           Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 09/13                    $149.14                  $298,348.63     Credit               Interest paid
 09/13                    -$41.76                  $298,306.87     Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services olfered by Capital One, NA,
Caphal One Bank is a trade name of Capital One, N.A.                                                        MEMBER    @
and does not refer to a separalety Insured Institution,
Member FDIC,© 2010 Capllal One, All rights reseJVed.                                                        FDIC      r;;.1,ei
                    Cap~-                                                   CHECKING          I   SAVINGS j CDS j IRAS                 I   LOANS
                                       /Bank




             NINA FISCHMAN
             703 CARLYLE ST                                                                                     1-800-655-BANK (2265)
             WOODMERE NY 115982917                                                                              Available 2417

                                                                                                                www.capitalonebank.com
                                                                                                                Go green with onllne statements

                                                                                                       •        Visit your local branch



            • ~cw address? Please con1act customer service to update.

       IMPORTANT MESSAGES
       Turn off the Paper and get youi statements online! It's lhe sale and convenient way to track your account transactions 24/7 through a secure Web ~ite.
       Enroll at capitalonebank.com.



      ,   ________________________________________                                                                                                                   /



      ACCOUNT SUMMARY                                FOR PERIOD AUGUST 12, 2 010 - SEPTEMBER 13, 2010                                               PAGE1 OF 2


     Capital One Chk with Int [Redacted]9079
     Previous Balance 08/11/10          $298,199.49                                    Number of Days in Cycle                                                  33
     0 Deposits/Credits                       $0.00                                    Minimum Balance This Cycle                                $298,199.49
      Interest Paid                         $149.14                                    Average Collected Balance                                 $298,202, 74
     1 Checks/Debits                        -$41.76                                    Interest Paid During this Cycle                                 $149.14
     Service Charges                          S0.00                                    Interest Paid Year-To-Date                                   $1,810.56
     Ending Balance 09/13/10            $298,306.87                                    Annual Percentage Yield Earned                                  0.55%




                                                                Thank you for banking with us
\-
     8r,u-ich bank produ(ts and ~,vices offered by Capital One, NA.,
     Capita! One 0.-u1k is a trade name of capital One, N.A.
     and doe$ not tefer to a s,epar.ate\y lrmued in~1itution,
                                                                                                                                                ~1,
                                                                                                                                           MFMHER

     Memb~ FDIC, ,ti 2010 capital One, All rights reseived.                                                                                FDIC ""'"
                     Cap~                                                    CHECKING     I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                             Bank


      NINA FISCHMAN




      ACCOUNT DETAIL                         FOR PERIOD AUGUST 12, 2010 - SEPTEMBER 13, 2010                                              PAGE 2 OF 2

      Capital One Chk with Int [Redacted]9079
      Date          Amount     Resulting Balance
                                                                  C..::.'--'----------------------------
                                                                      Transaction Type Description Debit Card No.
      09/13          $149.14          $298,348.63                         Credit                Interest paid
      09/13          -$41.76          $298,306.87                         Debit                 FED TAX WITHHELD




                                                                  1'hank you for banking with 11s
'-
'    Branch !»nk produ(ts and services offered by Capital O<'le, NA.,
                                                                                                                                                        -I
     Capital OM nank i's a tradt- name of Capital One, N.A.                                                                      MFMAER    Gl
     and doe~ not refer to a s.eparntely ir.srned in!.titution,
     Member FOK,~ 2010 capital One, All tights r,esecved.                                                                        FDIC      11.n,~
        - •
Caplt~One·Bank

Direct inquiries to Customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSURES            Page      l of         1

  Capital One Checking with Interest              (Re<:lacted] 907 9

                 Opening balance             07-14-10                     298,071.57
                 +Deposits/Credits                    0                         0.00
                 -Checks/Debits                       l                        49. 75
                 -Serv:Lce charge                                               0.00
                 +Interest paid                                               177.67
                 Ending balanoe              oe-11-10                     298,199.49
                 Days in statement Period           29

                                    INTEREST INFORMATION
                 Average Daily Balance                                    298,071.57
                 Days in Earnings Period                                           29
                 Interest Barned                                              177.67
                 Annual Percentage Yield Earned
                 Interest Paid this Year
                                                                                0. 75
                                                                            1,661.42
                                                                                         •
                 Interest Withheld this Year                                  465, 19

 DATE   DESCRIPTION                 CHECK#         DEBITS              CREDITS               BALANCE

        Beginning Balance                                                                298,071.57
 08-11 FED TAX WITHHELD                             49.75                                298,021-82
 08-11 Interest paid                                                    177. 67          298,199.49
       Ending balance                                                                    298,199.49




        END OF STATEMENT
        --
CapitaJOne'Bank
                     ,
Direct inquiries to Customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLY.LE ST
WOODMERE NY     115982917




                                                 0 ENCLOSURES           Page        1 of        1

   Capital One Checking with Interest               [Redacted) 907 9

                   Opening balance             06-11-10                   297,926.07
                   +Deposits/Credits                   0                        0.00
                   -Checks/Debits                      1                       56.58
                   -Service charge                                                 0,00
                   +Interest paid                                             202.08
                   Ending balance              07-13-10                   298,071.57
                   Days in Statement Period           33

                                     INTEREST INFORMATION
                   Average Daily Balance                                  297,926,07
                   Days in Earnings Period                                         33
                   Interest Earned                                             202.09
                   Annual Percentage Yield Earned                                0.75 %
                   Interest Paid this Year                                  1,-483.75
                   Interest Withheld this Year                                   415. 44

 DATE    DESCRIPTION                 CHECK#          DEBITS            CREDITS               BALANCE

        Beginning Balance                                                                  297,926.07
  07-13 FED TAX WITHHELD                              56.58                                297,869.49
  07-13 Interest paid                                                   202.08             298,071.57
         Ending balance                                                                    29Br071.57




         END OF STATEMENT
         -
Caplta)One'sank
                      ,
Direct inquiries to customer Service
(877) 694-9111




NINA FIScHMAN
703 CARLYLE ST
WOODMERE NY       11$982917




                                                    0 ENCLOSURES        Page        1 of        1

  Capital one Checking with Interest                  IIM!ded} 907 9

                    Opening balance               05-13-10                297,798.26
                    +Deposits/credits                    0                         0,00
                    -Checks/Debits                       1                        49,70
                    -Serl.Tice charge                                              0,00
                    +Interest paid                                               177.51
                    Ending balance                                        297,926.07
                    Days in statement Period

                                        INTEREST IllFORMATION
                    Average Daily Balance                                 297,798.26
                    Days in Earnings Period                                       29
                    Interest Earned                                              177.51
                    Annual Percentage Yield Earned                              0.75 %
                    Interest Paid this Year                                 1,281.67
                    Interest Withheld this Year                               358.86

 DA.TE       DESCRIPTION                CHECK#         DEBITS          CREDITS                BALANCE

             Beginning Balance                                                             297,798.26
 06-10 FED TAX WITHHEI,D                                49.70                              297,748.56
 06-10 Interest paid                                                    177.51             297,926.07
             Ending balance                                                                297,926.07




             END OF STATEMENT
        --
Caplt,Ofu?'Bank
                     ,
Direct inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODHERE NY    115982917




                                                 0 ENCLOSURES           Page       1 Of        1

   Capital One Checking with Interest               [RedacJed} 907 9

                   Opening balance            04-13-10                    297,666.10
                   +Daposits/Cr~dits                   0                           0.00
                   -Checks/Debits:                     1                          51,39
                   -service charge                                                 0,00
                   +Interest paid                                                183.55
                   Ending balance             05-12-10                    297,798.26
                   Days in statement Period           30

                                     INTEREST IN~TION
                   Average Daily Salance                                  297,666.10
                   Days in Earnings Period                                         30
                   Interest Earned                                            183.55
                   Annual Percentage Yield Earned                               0.75 %
                   Interest Paid this Year                                  1,104.16
                   Interest Withheld this Year                                309, 16

 DATE    DESCRIPTION                                 DEBITS            CREDITS              BALANCE

         Beginning Balance                                                                297,666.10
 os-12 FED TAX Wl~HHELD                               51.39                               2971614.71
 05-12 Interest paid                                                    183.55            297,798.26
       Ending balance                                                                     297,798.26




         END OF STATEMENT
        - •
Capit~O'fu!'Banl<

Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSURES           Page        1 Of        1

  Capital One Checking with Interest              {Redaded} 9 0 7 9

                 Opening balance              03-11-10                   297,520.80
                 +Deposits/Credits                    0                           0.00
                 -Checks /Debi ts                     1                         56.51
                 -Service charge                                                  0,00
                 +Interest paid                                                 201.61
                 Ending balance               04-12-10                   297,666.10
                 Days in statement Period           33

                                 INTEREST IUFORMATION
                 Average Daily Balance                                   297,520,80
                 Days in Earnings Period                                            33
                 Interest Earned                                                201.81
                 Annual Percentage Yield Earned                                   0.75 %
                 Interest Paid this Year                                        920.61
                 Interest Withheld this Year                                    257,77

 DATE   DESCRIPTION                  CHECK#        DEBITS             CREDITS               BAIANCE
        Beginning Balance                                                                 297,520.80
 04-12 FED TAX WITHHELD                             56.51                                 297,464.29
 04-12 Interest paid                                                   201.01             297,666.10
        Ending balance                                                                    297,066.10




        END OF STATEMENT
        --
Caplta_JOne·aank
                   ,
Direct inquiries to customer service
(877) 694-9111




NINA FISCHMAN                                                    Effective 2/27/10, checks
703 CARLYLE ST                                                   previously considered non-
WOODMERE NY 115982917                                            local items will now be local
                                                                 items. This means funds from
                                                                 some check items you deposit
                                                                 may be available sooner.




                                                  0 ENCLOSURES          page        l Of        l

  Capital One Checking with Interest                !Redacted] 907 9

                 Opening balance                02-11-10                  297,366.77
                 +Deposits/Credits                     0                        0.00
                 -Checks/Debi ts                       l                       59.90
                 -Se.t'Vi.ce charge                                                o.oo
                 +Interest paid                                               213.93
                 Ending balance:                03-10-10                  297,520.80
                 Days in Statement Period             28

                                      INTEREST INFORMATION
                 Average Daily Balance                                    297,366.77
                 Days in Earnings Period                                             28
                 Interest Earned                                                 213.93
                 Annual Percentage Yield Earned                                    0.94 %
                 Interest Paid this Year                                         718. 80
                 Interest Withheld this Year                                  201.26
                 Interest paid during 2009                                  4,098.74

 DATE   DESCRIPTION                   CHECK#        DEBITS             CREDITS                BALANCE

        Beginning Balance                                                                  297,366.77
 03-10 FED TAX WITHHELD                               59,90                                297,306.87
 03-10 Interest paict                                                   213.93             297,520.80
       li:nding balance                                                                    297,520.80




        END OF STATEMENT
        -
Caplta)One·eank
                     ,
Direct inquiries to Customer service
(877) 694-9111




NINA FISCHMAN                                                       Effective 2/27/10, checks
703 CARLYLE ST                                                      previously considered non-
WOODMERE NY      115982917                                          local items will now be local
                                                                    items.    This means funds from
                                                                    some check items you deposit
                                                                    may be available sooner.




                                                  O ENCLOSURES            Page        l   Of     l

  Capital One Checking with Interest                [Redacted]   907 9

                   ot;>ening balance            01-14-10                     297,202.55
                   +Deposits/Credits                    0                            0.00
                   -Checks /Debi ts                     l                           63.86
                   -Serviee charge                                                   o.oo
                   +Interest paid                                                228.08
                   Ending balance:              02-10-10                     297,366.77
                   Days in statement Period            28

                                   INTEREST INFORMATION
                   Average Daily Balance                                     297,202.55
                   Days in Earnings Period                                           28
                   Interest Earned                                               228.08
                   Annual Percentage Yield Earned                                  1.00 %
                   Interest Paid this Year                                       504.87
                   Interest Withheld this Year                                     141.36
                   Interest paid during 2009                                  4,098.74

 DATE       DESCRIPTION                CHECK#        DEBITS              CREDITS               BALANCE

       Beginning Balance                                                                    297,202.55
 02-10 FED TAX WITHHELD                                t53.86                               297,138.69
 02-10 Interest paid                                                      228.08            297,366.77
       Ending balance                                                                       297,366.77




            END OF STATEMENT
        --
Caplta)One'Bank
                     ,
Direct inquiries to customer service
(877)   694-9111




NINA FISCHMAN
703 CARtYLE ST
WOODMERE NY     115982917




                                                 0 ENCLOSURES           Page       1 of        1

  Capital one Checking with Interest                (Redacted] 907 9

                   Opening balanee             12-11-09                   297,003.26
                   +Deposits/Credits                   0                        0.00
                   -Checks/Debits                      1                         77.50
                   -SerlTice charge                                             0.00
                   +Interest paid                                             276.79
                   Ending balance              01-13-10                   297,202.55
                   Days in statement Period          34

                                      INTEREST INFORMATION
                   Average Daily Balance                                  297,003.26
                   Days in Earnings Period                                        34
                   Interest Earned                                            276.79
                   Annual Percentage Yield Barned
                   Interest Paid this Year
                                                                                 1.00
                                                                              276.79
                                                                                         •
                   Interest Withheld this Year                                 77.50
                   Interest paid during 2009                                4,098.74

 DATE    DESCRIPTION                  CHECK#         DEBITS            CREDITS               a.A.LANCE

         Beginning Balance                                                               297,003.26
 01-13   nm   TAX WITHHELD                            77.50                              296,925.76
 01-13 Interest paid                                                    276.79           297,202.55
       Ending balance                                                                    297,202.55




         END OF STATEMtNT
        -
CapltaJOne·aank
                     ,
Direct inquiries to customer Service
(877) 694-nll




NINA FISCBMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                 0 ENCLOSURES           Page       l of        1

  Capital One Checking with Interest                IRe<lad'"I 907 9

                   Opening balance            11-13-09                    296,8~9.24
                   +Deposits/credits                 0                            0,00
                   -Checks/Debits                    1                           63.78
                   -Service charge                                                0,00
                   +Interest paid                                             227,80
                   Ending balance             12-10-09                    297,003.26
                   Days in statement Period         28

                                     INTEREST INFORMATION
                   A~erage Daily Salance                                  296,839,24
                   Days in Earnings Period                                        28
                   Interest Barned                                               227.80
                   ~nnual Percentage Yield Earned                                  1.00 %
                   Interest Paid this Year                                 4,090.74
                   Interest Withheld this Year                             1,147.63

 O~TE       DESCRIPTION                              DEBITS            CREDITS               BALANCE

       Beginning Balance                                                                  296,839.24
 12-10 FED TAX WITHHELD                               63.78                               296,775.46
 12-10 Interest paid                                                   227.80             297,003.26
       Ending balance                                                                     297,003,26




            END OF STATEMENT
        --
Caplta)OrutBank
                     ,
Direot inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY    115982917




                                                  0 :ENCLOSURES         Page      l   of        1

   Capital One Cheeking with Interest               IRe<laded) 907 9

                   Opening balance              10-14-09                  296,663.61
                   +Deposits/Credits                   0                        0.00
                   -Checks/Debits                      1                       68,30
                   -se~v-ice charge                                              0,00
                   +Interest paid                                             243.93
                   Ending balance               11-12-09                  296,839.24
                   Days in statement Period           30

                                      INTEREST INFORMATION
                   Average Daily Balance                                  296,663.61
                   Days in Earnings Period                                        30
                   Inte.rest Earned                                           243.93
                   Annual Percentage Yield Earned                                1.00 %
                   Interest Paid this Year                                  3,870.94
                   Interest Withheld this Year                              1,083.85

 DATE    DESCRIPTION                  CHECK#         DEBITS            CREDITS                BALANCE
       Beginning Balance                                                                   296,663.61
 11-12 FED TAX WITHHELD                               68.30                                296,595.31
 11-12 Interest paid                                                    243.93          296,839.24
       Ending balance                                                                      296,839.24




         ENO OF STATEMENT
        -
Capit~One·eank
                     ,
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                  0 ENCLOSURES          Page       1 Of        1

  Capital One Checking with Interest                (Redacted} 907 9

                   Opening balance              09-12-09                  296,476.39
                   +Deposits/Credits                   0                          0.00
                   -Checks/Debi ts                     1                         72,81
                   -SerV'i.ce charge                                            0.00
                   +Interest paid                                             260.03
                   Ending balance               10-13-09                  296,663.61
                   Days in statement Period           32

                                   INTEREST INFORMATION
                   Average Daily Balance                                  296,476.39
                   Days in Earnings Period                                        32
                   Interest Earned                                            260.03
                   Annual Percentage Yield Earned                               1.01 %
                   Interest Paid this Year                                  3,627.01
                   Interest Withheld this Year                              1,015.55
 DATE       DESCRIPTION                CHECK#        DEBITS            CREDITS              BALANCE

       Beginning Balance                                                                 296,476.39
 10-13 FED TAX WITHHELD                               72.81                              296,403.58
 10-13 Interest paid                                                    260,03           296,663.61
            Ending balance                                                               296, 1563. 61




            END OF STATEMENT
        --
Caplta)OrutBank
                    ,
Direct inquiries to customer Service
(877) 694-9111




NINA FISCBMAN
703 CARLYl>E ST
WOODMERE NY     115992917




                                                 0 ENCLOSURES          Page        1 of        1

   Capital one Checking with Interest              [Redacted) 907 9

                  Opening balance              0B-13-09                  296,300,98
                  +Deposits/Credits                   0                        0.00
                  -Checks/Debits                      1                       68.22
                  -service charge                                              0.00
                  +Interest paid                                             243,63
                  Ending balance               09-11-09                  296,476.39
                  Days in statement Period           30

                                    INTEREST INFORMATION
                  A~erage Daily Balance                                  296,300,98
                  Days in Earnings Period                                         30
                  Interest Earned                                            243.63
                  Annual Percentage Yield Earned                               1. 00 %
                  Interest Paid this Year                                  3,366.90
                  Interest Withheld this Year                                   942,74

 D~TE    DESCRIPTION                  CHECK#        DEBITS            CREDITS                BALANCE

         Beginning Balance                                                                296,300.98
 09-11   no TAX WITHHELD                             68.22                                296,232.76
  09-11 Interest paid                                                  243.63             296,476.39
         Ending balance                                                                   29tl,476.39




         END OF STATiMENT
        - •
Caplt'!,!Ohe'Bank

PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN
703 CARLXLE ST
WOODMERE NY   115982917




                                                 0 ENCLOSURES           Page         l of       l

  Capital One Checking with Interest                !RedoC!edJ 907 9

                   Opening balance             07-11-09                   296,102.53
                   +Deposits/Credits                  0                             0.00
                   -Checks /Debi ts                     l                         77.17
                   -service charge                                                 0.00
                   +Interest paid                                                 275.62
                   Ending balance              00-12-09                   296,300.98
                   Days in Statement Period          33

                                   INTEREST INFORMATION
                   Average Daily Balance                                  296,102.53
                   Days in Earnings Period                                        33
                   Interest Earned                                            275.62
                   Annual Percentage Yield Earned                               1.03 %
                   Interest Paid this ~ear                                  3,123.35
                   Interest Withheld this Year                                874,52

 DATE    OES~TPTION                   CHECK#         DEBITS            CRED"ITS              BALANCE

         Beginning Balance                                                                 296,102.53
 08-12 FED TAX WITHHELD                               77.17                                2961025.36
 08-12 lnterest paid                                                    275.62             2961300.98
         En<ilng balance                                                                   296,300.98




         END OF STATEMENT
        --
CapltaJCJhe·eank
                     ,
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN
703 CARI.,YLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES           Page      l of       1

  Capital One Checking with Interest              (Redectetl} 907 9

                   Opening balance            06-11-09                   295,885.30
                   +Deposits/Credits                  0                         o.oo
                   -Checks/Debits                     1                       84. 48
                   -service charge                                             0.00
                   +Interest paid                                            301.71
                   Ending balan~e             07-10-09                   296,102.53
                   Days in Statement Period         30

                                   INTEREST INFORMATION
                   Average Daily Balance                                 295,885.30
                   Days in Earnings Period                                        30
                   Interest Earned                                           301.71
                   Annual Percentage Yield Earned                              1.25 %
                   Interest Paid this Year                                 2,847.7:3
                   Interest Withheld this Year                               797.35

 DATE    DESCRIPTION                 CHECK#        DEBITS             CREDITS             BALANCE

       Beginning Balance                                                               295,885.30
 07-10 FED TAX WITHHELD                             84.48                              295,800.82
 07-10 tnterest paid                                                   301.71          296,102.53
       Ending balance                                                                  296,102.53




         END OF STATEMENT
CapltaJO'he'Bank
                     ,
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES           Page        1 of       1

  capital one Checking with Interest              (Rede(;ted) 907 9

                   Opening balance            05-13-09                   295,675.46
                   +Deposits/Credits                  0                        0.00
                   -Checks/Debits                     1                       81.60
                   -Service charge                                                o.oo
                   +Interest paid                                               291.44
                   Ending balance             06-10-09                   295,885.30
                   Days in Statement Period         29

                                   INTEREST INFORMATION
                   Average Daily Balance                                 295,675.46
                   Days in Earnings Period                                        29
                   Interest Earned                                           291.44
                   Annual Percentage Yield Earned                              1.25 %
                   Interest Paid this Year                                 2,546.02
                   Interest Withheld this Year                               712.8'7

 DATE    DESCRIPTION                 CHECK#        DRBtTS             CREDITS

         Beginning Balance                                                               295,675.46
 06-10 FED T~ WITHHELD                              81.60                                295,593.86
 06-10 Interest paid                                                   291.44            295,885.30
       Ending balance                                                                    295,885.30




         END OF STATEMENT
        - •
Capita).Ohe'Bank

PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CAR.LYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSURES           Page        l Of       l

   capital One Checking with Interest              (ReQeetedJ 907 9

                  Opening balance            04-11-09                    295,417.79
                  +Deposits/credits                   0                           0,00
                  -Checks/Deb1ts                      1                         100.20
                  -service charge                                                 0,00
                  +Interest paid                                                357,87
                  Ending balance                                         295,675.46
                  Days in Statement Period

                                  INTEREST INFORMATION
                  Average Daily Balance                                  295,417.79
                  Days in Earnings Period                                           32
                  Interest Earned                                               357.87
                  ~nnual Percentage Yield Earned                                  1.39 %
                  Interest Paid this Year                                     2,254.58
                  Interest Withheld this Year                                   631.27

 DATE   DESCRIPTION                 CHECK#          DEBITS            CREDITS              BALANCE

        Beginning Balance                                                                295,417.79
 05-12 FED TAX WITHHELD                            100.20                                295,317.59
 05-12 Interest paid                                                   357.87            295,675.46
        Ending balance                                                                   295,675.4~




        END OF STATEMENT
CapltaJGte·aank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMA.N
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES            Page        l of       l

  Capital One Checking with Interest            (Redacted) 907   9


                 Opening balance            03-12-09                    295,129,42
                 +Deposits/credits                  0                         0.00
                 -Checks /Debi ts                   1                          112.14
                 -Service charge                                                 0,00
                 +Interest paid                                             400.51
                 Ending balance             04-10-09                    295,417.79
                 Pays in Statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                  295,129.42
                 Days in Earnings Period                                        30
                 Interest Earned                                            400.51
                 Annual Percentage Yield Earned                               1.66 %
                 Interest Paid this Year                                  1,896.71
                 Interest Withheld this Year                                531.07

 DATE   DESCRIPTION                CHECKJ        DEBITS              CREDITS              BALANCE

        Beginning Balance                                                               295,129.42
 04-10 FED TAX WITHHELD                          112.14                                 295,017.28
 04-10 Interest paid                                                  400.51            295,417.79
        Ending balance                                                                  295,417.79




        END OF STATEMENT
PRIVATE BANKING CLIENT
(877)    694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY    115982917




                                                 0 ENCLOSURES          Page        1 of         1

  Capital One Checking with Interest               {Redacted] 907 9

                    Opening balance            02-12-09                  294,835.58
                    +Deposits/Credits                  0                          0.00
                    -Ch.eeks/Debits                   1                         114. 27
                    -Service charge                                               0,00
                    +Interest paid                                           408 .11
                    Ending balance             03-11-09                  295,129.42
                    Days in statement Period         28

                                    INTEREST INFORMATION
                    Average Daily Balance                                294,835.58
                    Days in Earnings Period                                      28
                    Interest Earned                                          408.11
                    Annual Percentage Yield Earned
                    Interest Paid this Year
                                                                                  1.82
                                                                           1,496.20
                                                                                          •
                    Interest Withheld this Year                                 418.93
                    Interest paid du.ring 2008                             4,227.71

 DPITE    DESCRIPTION               CHECK#         DEBITS             CREDITS                 BALANCE

          Beginning Balance                                                               294,835,58
 03-11 FED TAX WITHHELO                             114.27                                294,721.31
 03-11 Interest paid                                                   408.11             295 r 129. 42
          Ending balance                                                                  295,129,42




          END OF STATEMENT
Capita)Ofze'Bank     •
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN                                                  Thank you for banking with us,
703 CARLYLE ST                                                 capital one BAnk is a trade
WOODMERE NY     115982917                                      name of Capital One, N.A, and
                                                               does not refer to a separately
                                                               insured institution.




                                                0 ENCLOSURES          Page        1 of        1

  Capital One Checking with Interest              !Redacted) 907 9

                   Opening balance            01-14-09                  294,501.75
                   +Deposits/Credit$                 0                           0.00
                   -Checks/Debits                    1                         129.82
                   -service charge                                               o.oo
                   +Interest paid                                           463.65
                   Ending _balance            02-11-09                  294,835.58
                   Days in Statement Period         29

                                   INTEREST INFORMATION
                   Average Daily Balance                                294,501,75
                   Days in Earnings Period                                      29
                   Interest Earned                                             463. 65
                   Annual Percentage Yield Earned                               2.00 %
                   Interest Paid this Year                                1 1 088,09
                   Interest Withheld this Year                                304.66
                   Interest paid during 2008                              4,227.71

 DATE    DESCRIPTION                 CHECK#       DEBITS             CREDITS               BALANCE

         Beginning Balance                                                               294,501.75
 02-11 FRD TAX WlTBHEl,D                           129.82                                294,371.93
 02-11 Interest paid                                                  463.65             294,835.58
       Ending balance                                                                    294,835.58




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN                                                      Thank you for banking with us,
703 CARLYLE ST                                                     capital One Bank is a trade
WOODMERE NY   115982917                                            name of Capital One, N.A. and
                                                                   does not refer to a separately
                                                                   insured institution.




                                                 0 ENCLOSUR.li!S         Page      1 of       1

  Capital One Checking ~ith Interest               jRedocted)   907 9

                   Opening bal a nee           12-11-00                    294,052.15
                   +Deposite/Credits                    0                        0,00
                   -Checks/Del:>its                    1                       174.84
                   -Service charge                                                o.oo
                   +Interest paid                                              624.44
                   Ending balance              01-13-09                    294,501.75
                   Days in Statement Period          34

                                   INTEREST INFORMATION
                   Average Daily Balance                                   294,052,15
                   Days in Earnings Period                                          34
                   Interest Earned                                             624. 44
                   Annual Percentage Yield Earned                                2.30 i
                   Interest Paid this Year                                     624. 44
                   Interest Withheld this Year                                 114.84
                   Interest paid during 2008                                 4,227.71

 D~TE    DESCRIPTION                  CHECK#        DEBITS              CREDITS            BALANCE

         Beginning Balance                                                               294,052.15
 01-13 FED TAX WJTBHEJ.D                            174.84                               293,877.31
 01-13 Interest paid                                                     624.44          294,501.75
         Ending balance                                                                  294,501.75




        END OF STATEMENT
Caplf'!JCme·Bank   •
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us,
703 CARLYLE ST                                                capital one Bank is a trade
WOODMERE NY   115982917                                       name of Capital One, N,A, and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES           Page         1 Of       1

  Capital One Checking with Interest            (Redacle<IJ 907 9

                 Opening balance            11-14-08                   293,408.95
                 +Deposits/Crecti.ts                0                        0.00
                 -Checks/Debi ts                    0                            0,00
                 -service charge                                                 o.oo
                 +Interest paid                                            643.20
                 Ending balance             12-10-08                   294,052.15
                 Days in Statement Period         27

                                 INTEREST INFORMATION
                 Average Daily Balance                                 293,408,95
                 Days in Earnings Period                                           27
                 Intere&t Earned                                               043,20
                 Annual Percentage Yield Earned                                 3,00 %
                 Interest Paid this Year                                 4,227.71

 DATE   DESCRIPTION                CHECK#        DEBITS             CREDITS                BALANCE

       Beginning Balance                                                                293,408, 95
 12-10 Interest paid                                                 643. 20            294,052.15
       Ending balance                                                                   294,052.15




        END OF STA~EWENT
        --
CapltaJCJne·eank
                   ,
PRIVATE BANKING CLIENT
(877) 694-nll




NINA FISCHMAN                                                        Thank you for banking with us,
703 CARLYLE ST                                                       capital one Bank is a tra(le
WOODMERE NY   115982917                                              name of Capital one, N,A, and
                                                                     does not refer to a separately
                                                                     insured institution.




                                                0 ENCLOStnmS               Page        1 of       1

  capital One Checking with Interest              (Redpc\ed)   907    9


                 Opening balance              10-11-oe                       292,598.37
                 +Deposits/Credits                     0                              0,00
                 -Checks/Debits                        0                              0,00
                 -Service charge                                                      0,00
                 +Interest paid                                                  810.58
                 ending balance               11-13-08                       293,408, 95
                 Days in statement Period            34

                                 INTEREST INFORMATION
                 Average Daily Balance                                       292,598.37
                 Days in Earnings Period                                               34
                 Interest Earned                                                    810,58
                 Annual Percentage Yield Earned                                       3.01 %
                 Interest Paid this Year                                       3,584.51

 DATE    DESCRIPTION                 CHECK#        DEBITS                 CREDITS              BALANCE

         Beginning Balance                                                                   292,598.37
 11-13 Interest paid                                                       810.58            293,408.95
         Ending balance                                                                      293,408.95




        END OF STATEMENT
Capita)Ohe'Bank
                     ,
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHHAN                                                         Thank you for banking with us,
703 CARLYLE ST                                                        capital one Bank is a trade
WOODMERE NY      115982917                                            name of Capital One, N.A, and
                                                                      does not refer to a separately
                                                                      insured institution.




                                                    0 ENCLOSURES             Page        1 of       1

  Capital One Checking with Interest                     IRedactedJ 907 9

                   Opening balance                09-12-08                     292,083.93
                   +Deposits/Credits                        0                        0.00
                   -Checks /Debi ts                         2                      175.56
                   -service charge                                                      0,00
                   +Interest paid                                                  690.00
                   Ending balance                 10-10-oe                     292,598.37
                   Days in Statement Period                29

                                   INTEREST INFORMATION
                   Average Daily Balance                                       292,071.82
                   Days in Earnings Period                                                29
                   Interest Earned                                                    690.00
                   Annual Percentage Yield Earned                                       3. 01 %
                   Interest Paid this Year                                       2,773.93

 DATE    DESCRIPTION                  CHECK#             DEBITS             CREDITS               BALANCE

         Beginning Balance                                                                     292,083.93
 10-09 Chargeback                                        165.56                                291,918.37
         stop Payment                           100608

 10-09 Chargeback service Fee                              10.00                               291,908.37
       CHG B~CK FRE
 10-10 Interest paid                                                         690.00            292,598.37
       Ending bal a nee                                                                        292,598.37

        * - - -                             - EFI' ACTIVITY - - - - - - - - - - -                  *
          DATE               DESCRIPTION                                                 AMOUNT

         10-09               Stop Payment                                                165.56-




         ENO OF STATEMENT
Caplf'!J.CJhe'Bank
                   ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                  Thank you for banking with us.
703 CARLYLE ST                                                 capital one Bank is a trade
WOODMERE NY   115982917                                        name of Capital One, N,A, and
                                                               does not refer to a $eparately
                                                               insured institution.




                                              0 ENCLOSURES            Page        1 of         1

  Capital One Checking with Interest            {Re<1acle<1) 907 9

                 Opening balance            08-13-08                    291,371.82
                 +Deposits/Credits                  0                            o.oo
                 -Checks/Debi ts                    0                         0.00
                 -Service charge                                              0.00
                 +Interest paid                                             712 .11
                 Ending balance             09-11-08                    292,083.93
                 Days in Statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                  2911371,82
                 Days in Earnings Period                                        30
                 Interest Earned                                               712 .11
                 Annual Percentage Yield Earned
                 Interest Paid this Year
                                                                              3.01
                                                                          2,083,93
                                                                                         •
 DATE   DESCRIPTION                CHECKH        DEBITS              CREDITS                 BALANCE

       Beginning Balance                                                                 291,371.82
 09-11 Interest paid                                                  712,11             292,083.93
       Ending balance                                                                    292,083.93




        END OF STATEMENT
        --
Capit~Oru!"Bank
                   ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                    Thank you for banking with us,
703 CARLYLE ST                                                   Capital One Bank is a trade
WOODMERE NY   115982917                                          name of Capital One, N.A. and
                                                                 does not refer to a separately
                                                                 insured institution.




                                               0 ENCLOSURES            Page        1 of       1

  Capital One Checking with Interest             (R~dacted)   907 9

                 Opening balance             07-12-08                    290,614.15
                 +Deposits/Credits                    0                           0.00
                 -Checks /Debi ts                     0                           o.oo
                 -service charge                                                  0.00
                 +Interest paid                                                 757.67
                 Ending balance              oe-12-oe                    291,371.82
                 Days in statement Period           32

                                   INTEREST INFORMATION
                 Average Daily Balance                                   :290,614.15
                 Days in Earnings Period                                          32
                 Intere::;t Earned                                            757.67
                 Annual Percentage Yield Earned                                 3.01 %
                 Interest Paid this Year                                   1,371.82

 DATE   DESCRIPTION                 CHECK#        DEBITS              CREDITS              BALANCE

        Beginning Balance                                                                290,614.15
 08-12 Interest paid                                                   757.67            291,371.82
       Ending balance                                                                    291,371.82




        END OF STATEMENT
        --
Capit~One·aank
                   ,
PRIVATE BANl<ING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us,
703 CARLYLE ST                                               capital one Bank is a trade
WOODMERE NY   115982917                                      name of Capital one, N,A. and
                                                             does not refer to a separately
                                                             insured institution.




                                              0 ENCLOSURES          Page        1 of       1

  Capital One Checking with Interest            jRed~cted} 907 9

                 Opening balance            06-16-08                        0.00
                 +Deposits/Credits                 1                  290,000,00
                 -Checks /Debi ts                  0                        0.00
                 -Service charge                                            0.00
                 +Interest paid                                              614.15
                 Ending balance             07-11-0B                  290,614.15
                 Days in statement Period         26

                                 INTEREST INFORMATION
                 Average Daily Balance                                290,000.00
                 Days in Earnings Period                                       26
                 Interest Barned                                          614, 15
                 Annual Percentage Yield Earned                             3.01 %
                 Interest Paid this Year                                  614 .15

 DATE    DESCRIPTION               CHECK#       DEBITS             CREDITS              BALANC~

         Beginning Balance                                                                     o.oo
 06-16 Transfer Credit                                        290,000.00              290,000,00
         FR XXXXXX:7656
 07-11 Interest paid                                                614.15            290,614.15
         Ending balance                                                               290,614.15




        END OF STATEMENT
Exhibit J
                                                                        CHECKING    I   SAVINGS           I   CDS   I   IRAS      I   LOANS




                                                                                             -                 www.capitalonebank.com
        NINA FISCHMAN                                                                        """!!!i!'!!'
        703 CARLYLE ST
                                                                                                 ~             1·800-655-8ANK(2265)
        WOODMERE NY 115982917

                                                                                             •....            m.capitalonebank.com


                                                                                                 11:,11       Visil your nearest localion
                                                                                             =
       • New address? Please coniacl customer seivice to update.


 ACCOUNT SUMMARY                             FOR PERIOD MAY 11, 2017 - JUNE 12, 2017

VIP Interest Checking [Redacted] 9044
Previous Balance 05/10/17                                $494,587.81           Number of Days in Cycle                                                33
 1 Deposits/Credits                                      $493,923.87           Minimum Balance This Cycle                                          $0.00
Interest Paid                                                  $8.81           Average Collected Balance                                    $494,587.81
3 Checks/Debits                                         -$988,520.49           Interest Earned During this Cycle                                   $8.81
 Service Charges                                               $0.00           Interest Paid Year-To-Date                                       $109.84
Ending Balance 06/12/17                                        $0.00           Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                       FORPERIOD MAY11,2017                 - JUNE12,2017

VIP Interest Checki1!9._[Redacted) _9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount     Resulting Balance   Transaction Type Description        Debit Card
05/24               $493,923.87                    $988,511.68        Credit              Transfer Credit FR [RedactedJ391e
05/24              -$988.493.02                         $18.66        Debit               Wire transfer withdrawal MERRILL
                                                                                          LYNCH[Redacted)            9649
05/24                      -$25.00                         -$6.34     Debit               Wire transfer fee WIRE TRANSFER
                                                                                          """'2417
05/24                         $8.81                          $2.47    Credit              Interest paid
05/24                        -$2.47                          $0.00    Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.                                                   PAGE 1 OF 2
Products and sewlces are offered by Capital One, N.A., Member FOlC.
©2017 Capital One. All righls reserved.                                                                                               MEMBER    @
                                                                                                                                      FDIC ""°''
              Ca~-                                                        CHECKING     I   SAVINGS       I   CDS    I   IRAS     I   LOANS
                7.
                  Bank




       NINA FISCHMAN
                                                                                               !Ill           www.capitalonebank.com

       703 CARLYLE ST
                                                                                                ~             1·800-655-8ANK(2265)



                                                                                                •.....
       WOODMERE NY 115982917

                                                                                                             m.capitalonebank.com


                                                                                                11~11        Visit your nearest location
                                                                                                =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD APRIL 13, 2017 - MAY 10, 2017

VIP Interest Checking                 [Redacted] 9044
Previous Balance 04/12/17                                 $494,574.15             Number of Days In Cycle                                            28
 o Deposits/Credits                                              $0.00            Minimum Balance This Cycle                               $494,574.15
 Interest Paid                                                 $18.97             Average Collected Balance                                $494,574.15
 1 Checks/Debits                                                -$5.31            Interest Earned During this Cycle                             $18.97
 Service Charges                                                 $0.00            Interest Paid Year-To-Date                                   $101.03
Ending Balance 05/10/17                                   $494,587.81             Annual Percentage Yield Earned                                 0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 13, 2017              • MAY 10, 2017

VIP Interest Checking                [Redacted] _90_4_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount          Resulting Balance             Transaction Type     Description                                      Debit Card
05/10                      $18.97               $494,593.12             Credit               Interest paid
05/10                      -$5.31               $494,587.81             Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                  PAGE 1 OF 2
Products and seNlces are olfered by Capital One, N.A., !vlember FDIC.
©2017 CapHal One. All rights resewed.                                                                                                MEMBER    @
                                                                                                                                     FDIC       cENOER
               Ca~-                                                     CHECKING j SAVINGS              I   CDS   I   IRAS     I   LOANS
                                7.
                                  Sank




        NINA FISCHMAN
                                                                                               Ill           www.capilalonehank.com


        703 CARLYLE ST
                                                                                               ~             l-800•655•BANK(226>)



                                                                                               •
        WOODMERE NY 115982917

                                                                                                            m.capitalonebank.com

                                                                                               ~
                                                                                               IIJ'II       Visit your nearest locatmn


       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD MARCH 11, 2017 · APRIL 12, 2017


VIP Interest Checking                    [Redacted] 9044
Previous Balance 03/10/17                                $494,558.05            Number of Days in Cycle                                            33
 O Deposits/Credits                                             $0.00           Minimum Balance This Cycle                               $494,558.05
 Interest Paid                                                $22.36            Average Collected Balance                                $494,558.05
 1 Checks/Debits                                               -$6.26           Interest Earned During this Cycle                             $22.36
 Service Charges                                                $0.00           Interest Paid Year-To-Dale                                    $82.06
Ending Balance 04/12/17                                  $494,574.15            Annual Percentage Yield Earned                                 0.05%

ACCOUNT DETAIL                       FOR PERIOD MARCH 11, 2017              - APRIL 12, 2017

VIP Interest Checking                [Redacted] _9_0_44
                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance          Transaction Type                                                      Debit Card
                                                                                           Description
04/12                       $22.36                $494,580.41         Credit               Interest paid
04/12                       -$6.26                $494,574.15         Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                PAGE 1 OF2
Products and services are oUered by Capital One, N.A., Member FDIC,
©2017 Capital One. AU righls reserved.                                                                                             MEMBER    @
                                                                                                                                   FDIC m;ol·,
               Ca~-                                                     CHECKING   J   SAVINGS      J   CDS \ IRAS           I   LOANS
                 7.
                   Bank




        NI NA FISCHMAN
                                                                                           1111          www.capitalonehank.com

        703 CARLYLE ST
                                                                                           ~             1·600•655-8ANK (2265)



                                                                                           •....
        WOODMERE NY 115982917

                                                                                                         m.capitalonebank.com


                                                                                            \171\        Visit youi nearest location
                                                                                           =
       • New address? Please ccnlact customer seNice to update.


 ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 11, 2017 - MARCH 10, 2017

VIP Interest Checking [Redacted) 9044
Previous Balance 02/10/17                                $494.544.39         Number of Days in Cycle                                             28
 o Deposits/Credits                                             $0.00        Minimum Balance This Cycle                                $494,544,39
 Interest Paid                                                $18.97         Average Collected Balance                                 $494,544,39
 1 Checks/Debits                                               -$5.31        Interest Earned During this Cycle                              $18.97
Service Charges                                                 $0.00        Interest Paid Year-To-Date                                     $59,70
Ending Balance 03/10/17                                  $494,558.05         Annual Percentage Yield Earned                                  0.05%


ACCOUNT DETAIL                       FORPERIOD FEBRUARY11,2017 • MARCH10,2017

VIP Interest Checking [Redacted) ~9_04_4_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                               Debit Card
Date           Amount    Resulting Balance  Transaction Type Description
03/10            $18.97       $494,563.36   Credit           Interest paid
03/10            -$5.31       $494,558.05   Debit            FED TAX WITHHELD




                                                           Thank you for banking with us.                                              PAGE 1 OF 2
Products and services are offered by Capital Ona, N.A., Member FDIC.
©2017 Capital One. Al! rights reserved,                                                                                          MEMBER    f=)
                                                                                                                                 FDIC      C,NOES
